Exhibit 10.1

 

PAGE 1

Solicitation/Contract/Order for Commercial Items

1.

Requisition Number:

2.

Contract Number: M67854-09-D-5069

3.

Award/Effective Date: 27-Mar-2009

4.

Order Number:

5.

Solicitation Number:

6.

Solicitation Issue Date:

7.

For Solicitation Information Call:

 

a.

Name:

 

 

 

 

B.

Telephone Number:

 

 

 

8.

Offer Due Date/Local Time:

9.

Issued By:

MCSC Contracting Officer

 

 

 

 

 

Code: CT

 

 

 

 

 

2200 Lester Street

 

 

 

 

 

Quantico VA 22134-6050

 

 

 

 

Code:

M67854

 

 

10.

This Acquisition is: Unrestricted

11.

Delivery For FOB Destination Unless Block is Marked:

12.

Discount Terms: Net 30 Days

13a.

This Contract is a Rated Order Under DPAS (15 CFR 700):

13b.

Rating:

14.

Method of Solicitation:

15.

Delivery To: See Schedule

16.

Administered by DCMC Garden City, 605 Stewart Avenue, Garden City, NY 11530-4761
(SCD: C)

Code S3309A

17a.

Contractor/Offeror:

American Defense Systems, Inc.

 

 

Gary Evans

 

 

230 Duffy Avenue Unit A

 

 

Hicksville NY 11801-3641

Code 31U64

17b.

Check if Remittance is Different and Put Such Address in Offer:

18a.

Payment Will Be Made By:

DFAS-Columbus Center

 

 

DFAS-Co/North Entitlement Operations

 

 

PO Box 182266

 

 

Columbus, OH 43218-2266

Code HQ0337

18b.

Submit Invoices to Address Shown in Black 18a Unless Block Below is Checked:

19.

Item No.:

20.

Schedule of Supplies/Services: See Schedule

21.

Quantity:

22.

Unit:

23.

Unit Price:

24.

Amount:

25.

Accounting and Appropriation Data:

26.

Total Award Amount: $27,259,784.22 EST

27a.

Solicitation Incorporates by Reference FAR 52.212-1. 52.212-4. FAR 52.212-3.
52.212-5

 

--------------------------------------------------------------------------------


 

27b.

Contract/Purchase Order Incorporates by Reference FAR 52.212-4. FAR 52.212-5 is
Attached (Addenda are attached).

28.

Contractor is Required to Sign this Document and Return 2 copies to Issuing
Office. Contractor Agrees to Furnish and Deliver all Items Set Forth or
Otherwise Identified Above and on any Additional Sheets Subject to the Terms and
Conditions Specified Herein.

29.

Award of Contract: Reference:

30a.

Signature of Offeror/Contractor:

30b.

Name and Title of Signor:

30c.

Date Signed:

31a.

United States of America (Signature of Contracting Officer):

31b.

Name of Contracting Officer:

31c.

Date Signed:

 

 

 

 

 

 

PAGE 2

19.

Item No:

20.

Schedule of Supplies/Services: See Schedule

21.

Quantity:

22.

Unit:

23.

Unit Price:

24.

Amount:

32a.

Quantity in Column 21 Has Been:

32b.

Signature of Authorized Government Representative:

32c.

Date:

32d.

Printed Name and Title of Authorized Government Representative:

32e.

Mailing Address of Authorized Government Representative:

32f.

Telephone Number of Authorized Government Representative:

32g.

E-mail of Authorized Government Representative:

33.

Ship Number:

34.

Voucher Number:

35.

Amount Verified Correct For:

36.

Payment:

37.

Check Number:

38.

S/R Account Number:

39.

S/R Voucher Number

40.

Paid By:

41a.

I Certify this Account is Correct and Proper for Payment:

41b.

Signature and Title of Certifying Officer:

41c.

Date:

42a.

Received by:

42b.

Received at:

42c.

Date Rec’d:

42d.

Total Containers:

 

--------------------------------------------------------------------------------


 

INSTRUCTIONS

CONTRACT TYPE:  A fixed price Indefinite Delivery/Indefinite Quantity (ID/IQ) is
the most effective contract type for the performance period of this contract. 
Performance shall be made only as authorized by delivery orders issued in
accordance with the ordering clause of this contract.

 

Each delivery order will contain, among other information, the date of the
order, the order number, the exact quantity of units to be delivered, delivery
or performance, place of delivery, any special shipping instructions, pricing,
and accounting and appropriation data.  The unit price of each delivery order
will be determined by the ordering period and the number of units ordered in
accordance with the Schedule of Supplies and/or Services of this contract. 
Individual orders will be issued using the single price for the increment that
corresponds to the total quantity being purchased on that order for the year in
which the order is placed.  Quantities are not cumulative from order to order. 
The unit price of each order is determined by the total quantity for that order
only, regardless of the previous number of orders issued or the total of
previous quantities ordered.  Delivery of units under a specific delivery order
shall not be combined with delivery of units under another delivery order. 
Delivery orders will incorporate all clauses of the contract.  The Contractor is
responsible for delivery of each item to the final (e.g., unit) destination, to
include local shipments from the port of entry, or other receiving facility.

 

PERIOD OF PERFORMANCE:  The period of performance for this contract shall be 36
months beginning on the effective date of the contract (not to exceed 36
months).

 

PACKAGING INSTRUCTIONS:  Packaging of the Add on Armor (AoA), Crew Protection
Kits (CPK) procured under CLINs 0001 though 0011 shall be in accordance with
Contractor’s best commercial practices, as set forth in each delivery order. 
MILSTD 129 applies.

 

INSPECTION AND ACCEPTANCE: 
The Add on Armor (AoA), Crew Protection Kits (CPK) shall be Inspected at Origin
and Accepted at Destination.

 

DELIVERIES:  The contractor Shall Contact Mr. Michael Farley via E-mail at
michael.j.farley@usmc.mil or (703)432-3727 BEFORE  MAKING ANY SHIPMENT OF THE
ITEMS UNDER THIS CONTRACT.  Upon making contact with this individual, the
contractor will be provided a document number for item tracking purposes. 
Delivery location shall be FOB Albany Ga.

 

DELIVERY REQUIIREMENT:

The contractor is required to deliver all Add on Armor (AoA)/Crew Protection
Kits (CPK) and all Packaging and Crating for long term storage not later than 30
October 2009.  All other CLINs shall be delivered in accordance with each
individual delivery order.

 

3

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0001

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

$

0.00

 

 

 

 

 

 

 

 

 

All Terrain Crane (ATC)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK) FFP

 

 

 

 

 

All Terrain Crane (ATC). To include all Government approved publications
delivered FOB Destination-Best Commerial Practice within the specified number of
calendar days at the specified locations.

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

0.00

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0001AA

 

 

 

6

 

Each

 

$

186,517.60

 

$

1,119,105.60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All Terrain Crane (ATC)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK). The AoA/CPK include tire upgrades
and Prescribed Load List (PPL).

 

 

 

 

 

FOB: Destination

 

 

 

 

 

SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 6 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

1,119,105.60

 

 

 

 

 

NET AMT

 

 

 

 

4

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0001AB

 

 

 

1

 

Each

 

$

341,460.53

 

$

341,460.53

 

 

 

 

 

 

 

 

 

All Terrain Crane (ATC)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

AUTHORIZED STOCKAGE LIST

 

 

 

 

 

FOB: Destination

 

 

 

 

 

SHIP VIA: Best Way (Shippers Option)Logistics Support

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

341,460.53

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0001AC

 

 

 

750,000

 

Dollars, U.S.

 

$

1.00

 

$

750,000.00 EST

 

 

 

 

 

 

 

 

 

All Terrain Crane (ATC)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

SPARE PARTS PROVISIONING LIST (SPPL)

 

 

 

 

 

FOB: Destination SHIP VIA: Best Way (Shippers Option) Spare Parts List)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

750,000.00 (EST.)

 

 

 

 

 

NET AMT

 

 

 

 

5

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0001AD

 

 

 

6

 

Each

 

$

4,161.52

 

$

24,969.12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All Terrain Crane (ATC)

 

 

 

 

 

FFP

 

 

 

 

 

Packaging and Crating for long term storage.

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 6 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

24,969.12

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0002

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Light Crane Air Mobile (AMC)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

To include all Government approved publications delivered FOB Destination-Best
Commerial Practice within the specified number of calendar days at the specified
locations.

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

0.00

 

 

 

 

 

NET AMT

 

 

 

 

6

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0002AA

 

 

 

9

 

Each

 

$

70,259.87

 

$

632,338.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Light Crane Air Mobile (AMC)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK). The AoA/CPK include tire upgrades
and Prescribed Load List (PPL).

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 9 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

632,338.83

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0002AB

 

 

 

1

 

Each

 

$

151,600.00

 

$

151,600.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Light Crane Air Mobile (AMC)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

AUTHORIZED STOCKAGE LIST

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

151,600.00

 

 

 

 

 

NET AMT

 

 

 

 

7

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0002AC

 

 

 

200,000

 

Dollars, U.S.

 

$

1.00

 

$

200,000.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Light Crane Air Mobile (AMC)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

SPARE PARTS PROVISIONING LIST (SPPL)

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option) Spare Parts List)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

200,000.00 (EST.)

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0002AD

 

 

 

9

 

Each

 

$

2,774.35

 

$

24,969.15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Light Crane Air Mobile (AMC)

 

 

 

 

 

FFP

 

 

 

 

 

Packaging and Crating for long term storage.

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 9 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

24,969.15

 

 

 

 

 

NET AMT

 

 

 

 

8

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0003

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRACTOR FULL TRACK MC1150/W ANGLE BLADE

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

To include all Government approved publications delivered FOB Destination-Best
Commerial Practice within the specified number of calendar days at the specified
locations.

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

0.00

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0003AA

 

 

 

10

 

Each

 

$

96,524.71

 

$

965,247.10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRACTOR FULL TRACK MC1150/W ANGLE BLADE

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK). The AoA/CPK include tire upgrades
and Prescribed Load List (PPL)

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 10 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

965,247.10

 

 

 

 

 

NET AMT

 

 

 

 

9

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0003AB

 

 

 

1

 

Each

 

$

431,353.99

 

$

431,353.99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRACTOR FULL TRACK MC1150/W ANGLE BLADE

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

AUTHORIZED STOCKAGE LIST

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

431,353.99

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0003AC

 

 

 

750,000

 

Dollars, U.S.

 

$

1.00

 

$

750,000.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRACTOR FULL TRACK MC1150/W ANGLE BLADE

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

SPARE PARTS PROVISIONING LIST (SPPL)

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option) Spare Parts List)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

750,000.00 (EST.)

 

 

 

 

 

NET AMT

 

 

 

 

10

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0003AD

 

 

 

10

 

Each

 

$

2,774.35

 

$

27,743.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRACTOR FULL TRACK MC1150/W ANGLE BLADE

 

 

 

 

 

FFP

 

 

 

 

 

Packaging and Crating for long term storage.

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 10 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

27,743.50

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0004

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRACTOR FULL TRACK MC1155/W

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

To include all Government approved publications delivered FOB Destination-Best
Commerial Practice within the specified number of calendar days at the specified
locations.

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

0.00

 

 

 

 

 

NET AMT

 

 

 

 

11

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0004AA

 

 

 

10

 

Each

 

$

91,981.01

 

$

919,810.10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRACTOR FULL TRACK MC1155/W

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK). The AoA/CPK include tire upgrades
and Prescribed Load List (PPL).

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 10 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

919,810.10

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0004AB

 

 

 

1

 

Each

 

$

379,506.76

 

$

379,506.76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRACTOR FULL TRACK MC1155/W

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

AUTHORIZED STOCKAGE LIST

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

379,506.76

 

 

 

 

 

NET AMT

 

 

 

 

12

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0004AC

 

 

 

750,000

 

Dollars, U.S.

 

$

1.00

 

$

750,000.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRACTOR FULL TRACK MC1155/W

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

SPARE PARTS PROVISIONING LIST (SPPL)

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option) Spare Parts List)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

750,000.00 (EST.)

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0004AD

 

 

 

4

 

Each

 

$

1,858.56

 

$

7,434.24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRACTOR FULL TRACK MC1155/W

 

 

 

 

 

FFP

 

 

 

 

 

Packaging and Crating for long term storage.

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 4 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

7,434.24

 

 

 

 

 

NET AMT

 

 

 

 

13

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0005

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRUCK FORKLIFT VARIABLE REACH, EBFL

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

To include all Government approved publications delivered FOB Destination-Best
Commerial Practice within the specified number of calendar days at the specified
locations.

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

0.00

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0005AA

 

 

 

49

 

Each

 

$

68,827.44

 

$

3,372,544.56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRUCK FORKLIFT VARIABLE REACH, EBFL

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK). The AoA/CPK include tire upgrades
and Prescribed Load List (PPL).

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 49 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

3,372,544.56

 

 

 

 

 

NET AMT

 

 

 

 

14

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0005AB

 

 

 

1

 

Each

 

$

263,620.63

 

$

263,620.63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRUCK FORKLIFT VARIABLE REACH, EBFL

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

AUTHORIZED STOCKAGE LIST

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

263,620.63

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0005AC

 

 

 

1,000,000

 

Dollars, U.S.

 

$

1.00

 

$

1,000,000.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRUCK FORKLIFT VARIABLE REACH, EBFL

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

SPARE PARTS PROVISIONING LIST (SPPL): TBD

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option) Spare Parts List)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

1,000,000.00 (EST.)

 

 

 

 

 

NET AMT

 

 

 

 

15

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0005AD

 

 

 

24

 

Each

 

$

1,805.63

 

$

43,335.12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRUCK FORKLIFT VARIABLE REACH, EBFL

 

 

 

 

 

FFP

 

 

 

 

 

Packaging and Crating for long term storage.

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 24 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

43,335.12

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0006

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FORKLIFT LIGHT ROUGH TERRAIN LRTF

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

To include all Government approved publications delivered FOB Destination-Best
Commerial Practice within the specified number of calendar days at the specified
locations.

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

0.00

 

 

 

 

 

NET AMT

 

 

 

 

16

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0006AA

 

 

 

46

 

Each

 

$

68,747.22

 

$

3,162,372.12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FORKLIFT LIGHT ROUGH TERRAIN LRTF

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK). The AoA/CPK include tire upgrades
and Prescribed Load List (PPL).

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 46 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

3,162,372.12

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0006AB

 

 

 

1

 

Each

 

$

319,553.57

 

$

319,553.57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FORKLIFT LIGHT ROUGH TERRAIN LRTF

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

AUTHORIZED STOCKAGE LIST

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

319,553.57

 

 

 

 

 

NET AMT

 

 

 

 

17

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0006AC

 

 

 

900,000

 

Dollars, U.S.

 

$

1.00

 

$

900,000.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FORKLIFT LIGHT ROUGH TERRAIN LRTF

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

SPARE PARTS PROVISIONING LIST (SPPL)

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option) Spare Parts List)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

900,000.00 (EST.)

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0006AD

 

 

 

23

 

Each

 

$

1,859.42

 

$

42,766.66

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FORKLIFT LIGHT ROUGH TERRAIN LRTF

 

 

 

 

 

FFP

 

 

 

 

 

Packaging and Crating for long term storage.

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 23 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

42,766.66

 

 

 

 

 

NET AMT

 

 

 

 

18

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0007

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOADER BACKHOE (BHL)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

To include all Government approved publications delivered FOB Destination-Best
Commerial Practice within the specified number of calendar days at the specified
locations.

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

0.00

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0007AA

 

 

 

19

 

Each

 

$

92,241.76

 

$

1,752,593.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOADER BACKHOE (BHL)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK). The AoA/CPK include tire upgrades
and Prescribed Load List (PPL).

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 19 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

1,752,593.44

 

 

 

 

 

NET AMT

 

 

 

 

19

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0007AB

 

 

 

1

 

Each

 

$

225,468.80

 

$

225,468.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOADER BACKHOE (BHL)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

AUTHORIZED STOCKAGE LIST

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

225,468.80

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0007AC

 

 

 

1,000,000

 

Dollars, U.S.

 

$

1.00

 

$

1,000,000.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOADER BACKHOE (BHL)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

SPARE PARTS PROVISIONING LIST (SPPL): TBD

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option) Spare Parts List)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

1,000,000.00 (EST.)

 

 

 

 

 

NET AMT

 

 

 

 

20

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0007AD

 

 

 

7

 

Each

 

$

3,176.79

 

$

22,237.53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOADER BACKHOE (BHL)

 

 

 

 

 

FFP

 

 

 

 

 

Packaging and Crating for long term storage.

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 7 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

22,237.53

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0008

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MOTORIZED ROAD GRADER (130G)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

To include all Government approved publications delivered FOB Destination-Best
Commerial Practice within the specified number of calendar days at the specified
locations.

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

0.00

 

 

 

 

 

NET AMT

 

 

 

 

21

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0008AA

 

 

 

16

 

Each

 

$

60,400.63

 

$

966,410.08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MOTORIZED ROAD GRADER (130G)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK). The AoA/CPK include tire upgrades
and Prescribed Load List (PPL).

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 16 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

966,410.08

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0008AB

 

 

 

1

 

Each

 

$

86,511.48

 

$

86,511.48

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MOTORIZED ROAD GRADER (130G)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

AUTHORIZED STOCKAGE LIST

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

86,511.48

 

 

 

 

 

NET AMT

 

 

 

 

22

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0008AC

 

 

 

900,000

 

Dollars, U.S.

 

$

1.00

 

$

900,000.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MOTORIZED ROAD GRADER (130G)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

SPARE PARTS PROVISIONING LIST (SPPL)

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option) Spare Parts List)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

900,000.00 (EST.)

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0009

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ROLLER, COMPACTOR, VIBRATOR

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

To include all Government approved publications delivered FOB Destination-Best
Commerial Practice within the specified number of calendar days at the specified
locations.

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

0.00

 

 

 

 

 

NET AMT

 

 

 

 

23

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0009AA

 

 

 

12

 

Each

 

$

59,709.06

 

$

716,508.72

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ROLLER, COMPACTOR, VIBRATOR

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK). The AoA/CPK include tire upgrades
and Prescribed Load List (PPL).

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty.12 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

716,508.72

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0009AB

 

 

 

1

 

Each

 

$

73,416.39

 

$

73,416.39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ROLLER, COMPACTOR, VIBRATOR

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

AUTHORIZED STOCKAGE LIST

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

73,416.39

 

 

 

 

 

NET AMT

 

 

 

 

24

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0009AC

 

 

 

500,000

 

Dollars, U.S.

 

$

1.00

 

$

500,000.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ROLLER, COMPACTOR, VIBRATOR

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

SPARE PARTS PROVISIONING LIST (SPPL)

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option) Spare Parts List)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

500,000.00 (EST.)

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0010

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WHEELED TRACTOR, SCRAPER

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

To include all Government approved publications delivered FOB Destination-Best
Commerial Practice within the specified number of calendar days at the specified
locations.

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

0.00

 

 

 

 

 

NET AMT

 

 

 

 

25

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0010AA

 

 

 

9

 

Each

 

$

36,095.95

 

$

324,863.55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WHEELED TRACTOR, SCRAPER

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK). The AoA/CPK include tire upgrades
and Prescribed Load List (PPL).

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 9 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

324,863.55

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0010AB

 

 

 

1

 

Each

 

$

61,249.00

 

$

61,249.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WHEELED TRACTOR, SCRAPER

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

AUTHORIZED STOCKAGE LIST

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

61,249.00

 

 

 

 

 

NET AMT

 

 

 

 

26

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0010AC

 

 

 

500,000

 

Dollars, U.S.

 

$

1.00

 

$

500,000.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WHEELED TRACTOR, SCRAPER

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

SPARE PARTS PROVISIONING LIST (SPPL)

 

 

 

 

 

FOB: Destination, SHIP VIA: Best Way (Shippers Option) Spare Parts List)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

500,000.00 (EST.)

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0010AD

 

 

 

9

 

Each

 

$

2,774.35

 

$

24,969.15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WHEELED TRACTOR, SCRAPER

 

 

 

 

 

FFP

 

 

 

 

 

Packaging and Crating for long term storage.

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 9 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

24,969.15

 

 

 

 

 

NET AMT

 

 

 

 

27

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0011

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MULTI TERRAIN LOADER (MTL)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK),  FFP

 

 

 

 

 

To include all Government approved publications delivered FOB Destination-Best
Commerial Practice within the specified number of calendar days at the specified
locations.

 

 

 

 

 

FOB: Destination,  SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

0.00

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0011AA

 

 

 

20

 

Each

 

$

70,101.00

 

$

1,402,020.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MULTI TERRAIN LOADER (MTL)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK).  The AoA/CPK include  tire
upgrades and Prescribed Load List (PPL).

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination,  SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

Minimum Qty. 1 Ea. Maximum Qty. 20 Ea.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

1,402,020.00

 

 

 

 

 

NET AMT

 

 

 

 

28

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0011AB

 

 

 

1

 

Each

 

$

91,073.50

 

$

91,073.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MULTI TERRAIN LOADER (MTL)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

AUTHORIZED STOCKAGE LIST

 

 

 

 

 

FOB: Destination,  SHIP VIA: Best Way (Shippers Option)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

91,073.50

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0011AC

 

 

 

450,000

 

Dollars, U.S.

 

$

1.00

 

$

450,000.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MULTI TERRAIN LOADER (MTL)

 

 

 

 

 

FFP

 

 

 

 

 

Add on Armor (AoA), Crew Protection Kit (CPK), FFP

 

 

 

 

 

SPARE PARTS PROVISIONING LIST (SPPL)

 

 

 

 

 

FOB: Destination,  SHIP VIA: Best Way (Shippers Option) Spare Parts List)

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

450,000.00 (EST.)

 

 

 

 

 

NET AMT

 

 

 

 

29

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0012

 

 

 

60

 

Months

 

$

26,378.85

 

$

1,582,731.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TECHNICAL SERVICE REPRESENTATIVE, CONUS

 

 

 

 

 

FFP

 

 

 

 

 

TECHNICAL SERVICE REPRESENTATIVE, CONUS

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

1,582,731.00

 

 

 

 

 

NET AMT

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

0013

 

 

 

60

 

Months

 

$

45,659.98

 

$

2,739,598.80

 

 

 

 

 

 

 

 

 

 

 

 

 

OPTION

 

FIELD SERVICE REPRESENTATIVE, OCONUS

 

 

 

 

 

FFP

 

 

 

 

 

FIELD SERVICE REPRESENTATIVE, OCONUS

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

 

$

2,739,598.80

 

 

 

 

 

NET AMT

 

 

 

 

INSPECTION AND ACCEPTANCE TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

0001

 

Origin

 

Government

 

Destination

 

Government

0001AA

 

Origin

 

Government

 

Destination

 

Government

0001AB

 

Origin

 

Government

 

Destination

 

Government

0001AC

 

Origin

 

Government

 

Destination

 

Government

0001AD

 

Origin

 

Government

 

Destination

 

Government

0002

 

Origin

 

Government

 

Destination

 

Government

 

30

--------------------------------------------------------------------------------


 

0002AA

 

Origin

 

Government

 

Destination

 

Government

0002AB

 

Origin

 

Government

 

Destination

 

Government

0002AC

 

Origin

 

Government

 

Destination

 

Government

0002AD

 

Origin

 

Government

 

Destination

 

Government

0003

 

Origin

 

Government

 

Destination

 

Government

0003AA

 

Origin

 

Government

 

Destination

 

Government

0003AB

 

Origin

 

Government

 

Destination

 

Government

0003AC

 

Origin

 

Government

 

Destination

 

Government

0003AD

 

Origin

 

Government

 

Destination

 

Government

0004

 

Origin

 

Government

 

Destination

 

Government

0004AA

 

Origin

 

Government

 

Destination

 

Government

0004AB

 

Origin

 

Government

 

Destination

 

Government

0004AC

 

Origin

 

Government

 

Destination

 

Government

0004AD

 

Origin

 

Government

 

Destination

 

Government

0005

 

Origin

 

Government

 

Destination

 

Government

0005AA

 

Origin

 

Government

 

Destination

 

Government

0005AB

 

Origin

 

Government

 

Destination

 

Government

0005AC

 

Origin

 

Government

 

Destination

 

Government

0005AD

 

Origin

 

Government

 

Destination

 

Government

0006

 

Origin

 

Government

 

Destination

 

Government

0006AA

 

Origin

 

Government

 

Destination

 

Government

0006AB

 

Origin

 

Government

 

Destination

 

Government

0006AC

 

Origin

 

Government

 

Destination

 

Government

0006AD

 

Origin

 

Government

 

Destination

 

Government

0007

 

Origin

 

Government

 

Destination

 

Government

0007AA

 

Origin

 

Government

 

Destination

 

Government

0007AB

 

Origin

 

Government

 

Destination

 

Government

0007AC

 

Origin

 

Government

 

Destination

 

Government

0007AD

 

Origin

 

Government

 

Destination

 

Government

0008

 

Origin

 

Government

 

Destination

 

Government

0008AA

 

Origin

 

Government

 

Destination

 

Government

0008AB

 

Origin

 

Government

 

Destination

 

Government

0008AC

 

Origin

 

Government

 

Destination

 

Government

0009

 

Origin

 

Government

 

Destination

 

Government

0009AA

 

Origin

 

Government

 

Destination

 

Government

0009AB

 

Origin

 

Government

 

Destination

 

Government

0009AC

 

Origin

 

Government

 

Destination

 

Government

0010

 

Origin

 

Government

 

Destination

 

Government

0010AA

 

Origin

 

Government

 

Destination

 

Government

0010AB

 

Origin

 

Government

 

Destination

 

Government

0010AC

 

Origin

 

Government

 

Destination

 

Government

0010AD

 

Origin

 

Government

 

Destination

 

Government

0011

 

Origin

 

Government

 

Destination

 

Government

0011AA

 

Origin

 

Government

 

Destination

 

Government

0011AB

 

Origin

 

Government

 

Destination

 

Government

0011AC

 

Origin

 

Government

 

Destination

 

Government

0012

 

Destination

 

Government

 

Destination

 

Government

0013

 

Destination

 

Government

 

Destination

 

Government

 

31

--------------------------------------------------------------------------------


 

DELIVERY INFORMATION

 

CLIN

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

0001

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0001AA

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0001AB

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0001AC

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0001AD

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0002

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0002AA

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0002AB

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0002AC

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0002AD

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0003

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0003AA

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0003AB

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0003AC

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0003AD

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0004

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0004AA

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0004AB

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0004AC

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0004AD

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0005

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0005AA

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0005AB

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0005AC

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0005AD

 

N/A

 

N/A

 

N/A

 

N/A

 

32

--------------------------------------------------------------------------------


 

0006

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0006AA

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0006AB

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0006AC

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0006AD

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0007

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0007AA

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0007AB

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0007AC

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0007AD

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0008

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0008AA

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0008AB

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0008AC

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0009

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0009AA

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0009AB

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0009AC

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0010

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0010AA

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0010AB

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0010AC

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0010AD

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0011

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0011AA

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0011AB

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0011AC

 

N/A

 

N/A

 

N/A

 

N/A

 

33

--------------------------------------------------------------------------------


 

0012

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0013

 

N/A

 

N/A

 

N/A

 

N/A

 

CLAUSES INCORPORATED BY REFERENCE

 

52.202-1

 

Definitions

 

JUL 2004

52.212-4

 

Contract Terms and Conditions–Commercial Items

 

OCT 2008

52.223-14

 

Toxic Chemical Release Reporting

 

AUG 2003

52.242-15

 

Stop-Work Order

 

AUG 1989

52.245-2

 

Government Property Installation Operation Services

 

JUN 2007

52.246-2

 

Inspection Of Supplies–Fixed Price

 

AUG 1996

52.247-34

 

F.O.B. Destination

 

NOV 1991

52.252-2

 

Clauses Incorporated By Reference

 

FEB 1998

252.219-7011

 

Notification to Delay Performance

 

JUN 1998

252.225-7013

 

Duty-Free Entry

 

OCT 2006

252.227-7016

 

Rights in Bid or Proposal Information

 

JUN 1995

252.232-7003

 

Electronic Submission of Payment Requests and Receiving Reports

 

MAR 2008

252.246-7000

 

Material Inspection And Receiving Report

 

MAR 2008

 

CLAUSES INCORPORATED BY FULL TEXT

 

52.212-5     CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR
EXECUTIVE ORDERS–COMMERCIAL ITEMS (DEC 2008)

 

(a) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clauses, which are incorporated in this contract by reference,
to implement provisions of law or Executive orders applicable to acquisitions of
commercial items:

 

(1) 52.233-3, Protest After Award (AUG 1996) (31 U.S.C. 3553).

 

(2) 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004) (Pub. L.
108-77, 108-78).

 

(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that
the Contracting Officer has indicated as being incorporated in this contract by
reference to implement provisions of law or Executive orders applicable to
acquisitions of commercial items: (Contracting Officer check as appropriate.)

 

x (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (SEP
2006), with Alternate I (OCT 1995) (41 U.S.C. 253g and 10 U.S.C. 2402).

 

o (2) 52.203-13, Contractor Code of Business Ethics and Conduct (DEC 2008)(Pub.
L. 110-252, Title VI, Chapter 1 (41 U.S.C. 251 note)).

 

34

--------------------------------------------------------------------------------


 

o (3) 52.219-3, Notice of HUBZone Small Business Set-Aside (Jan 1999) (15 U.S.C.
657a).

 

o (4) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business
Concerns (JUL 2005) (if the offeror elects to waive the preference, it shall so
indicate in its offer) (15 U.S.C. 657a).

 

o (5) [Removed].

 

o (6)(i) 52.219-6, Notice of Total Small Business Set-Aside (JUNE 2003) (15
U.S.C. 644).

 

o (ii) Alternate I (OCT 1995) of 52.219-6.

 

o (iii) Alternate II (MAR 2004) of 52.219-6.

 

o (7)(i) 52.219-7, Notice of Partial Small Business Set-Aside (JUNE 2003) (15
U.S.C. 644).

 

o (ii) Alternate I (OCT 1995) of 52.219-7.

 

o (iii) Alternate II (MAR 2004) of 52.219-7.

 

o (8) 52.219-8, Utilization of Small Business Concerns (MAY 2004) (15 U.S.C. 637
(d)(2) and (3)).

 

o (9)(i) 52.219-9, Small Business Subcontracting Plan (APR 2008) (15 U.S.C.
637(d)(4)).

 

o (ii) Alternate I (OCT 2001) of 52.219-9

 

o (iii) Alternate II (OCT 2001) of 52.219-9.

 

o (10) 52.219-14, Limitations on Subcontracting (DEC 1996) (15 U.S.C.
637(a)(14)).

 

o (11) 52.219-16, Liquidated Damages–Subcontracting Plan (JAN 1999) (15 U.S.C.
637(d)(4)(F)(i)).

 

o (12)(i) 52.219-23, Notice of Price Evaluation Adjustment for Small
Disadvantaged Business Concerns (OCT 2008) (10 U.S.C. 2323) (if the offeror
elects to waive the adjustment, it shall so indicate in its offer).

 

o (ii) Alternate I (JUNE 2003) of 52.219-23.

 

o (13) 52.219-25, Small Disadvantaged Business Participation
Program–Disadvantaged Status and Reporting (APR 2008) (Pub. L. 103-355, section
7102, and 10 U.S.C. 2323).

 

o (14) 52.219-26, Small Disadvantaged Business Participation Program–Incentive
Subcontracting (OCT 2000) (Pub. L. 103-355, section 7102, and 10 U.S.C. 2323).

 

o (15) 52.219-27, Notice of Total Service-Disabled Veteran-Owned Small Business
Set-Aside (MAY 2004) (U.S.C. 657 f).

 

o (16) 52.219-28, Post Award Small Business Program Rerepresentation (JUNE 2007)
(15 U.S.C. 632(a)(2)).

 

o (17) 52.222-3, Convict Labor (JUNE 2003) (E.O. 11755).

 

x (18) 52.222-19, Child Labor–Cooperation with Authorities and Remedies (FEB
2008) (E.O. 13126).

 

x (19) 52.222-21, Prohibition of Segregated Facilities (FEB 1999).

 

35

--------------------------------------------------------------------------------


 

x (20) 52.222-26, Equal Opportunity (MAR 2007) (E.O. 11246).

 

x (21) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
theVietnam Era, and Other Eligible Veterans (SEP 2006) (38 U.S.C. 4212).

 

x (22) 52.222-36, Affirmative Action for Workers with Disabilities (JUN 1998)
(29 U.S.C. 793).

 

x (23) 52.222-37, Employment Reports on Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (SEP 2006) (38 U.S.C. 4212).

 

o (24) 52.222-39, Notification of Employee Rights Concerning Payment of Union
Dues or Fees (DEC 2004) (E.O. 13201).

 

o (25)(i) 52.222-50, Combating Trafficking in Persons (AUG 2007) (Applies to all
contracts).

 

o (ii) Alternate I (AUG 2007) of 52.222-50.

 

o (26)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for
EPA-Designated Items (MAY 2008) (42 U.S.C. 6962(c)(3)(A)(ii)).

 

o (ii) Alternate I (MAY 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(c)).

 

o (27) 52.223-15, Energy Efficiency in Energy-Consuming Products (DEC 2007) (42
U.S.C. 8259b).

 

o (28)(i) 52.223-16, IEEE 1680 Standard for the Environmental Assessment of
Personal Computer Products (DEC 2007) (E.O. 13423).

 

o (ii) Alternate I (DEC 2007) of 52.223-16.

 

o (29) 52.225-1, Buy American Act–Supplies (JUNE 2003) (41 U.S.C. 10a-10d).

 

o (30)(i) 52.225-3, Buy American Act–Free Trade Agreements–Israeli Trade Act
(AUG 2007) (41 U.S.C. 10a-10d, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note, Pub. L
108-77, 108-78, 108-286, 109-53 and 109-169).

 

o (ii) Alternate I (JAN 2004) of 52.225-3.

 

o (iii) Alternate II (JAN 2004) of 52.225-3.

 

o (31) 52.225-5, Trade Agreements (Nov 2007) (19 U.S.C. 2501, et seq., 19 U.S.C.
3301 note).

 

o (32) 52.225-13, Restrictions on Certain Foreign Purchases (JUN 2008) (E.O.’s,
proclamations, and statutes administered by the Office of Foreign Assets Control
of the Department of the Treasury).

 

o (33) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007) (42
U.S.C. 5150).

 

o (34) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency
Area (Nov 2007) (42 U.S.C. 5150).

 

x (35) 52.232-29, Terms for Financing of Purchases of Commercial Items (FEB
2002) (41 U.S.C. 255(f), 10 U.S.C. 2307(f)).

 

o (36) 52.232-30, Installment Payments for Commercial Items (OCT 1995) (41
U.S.C. 255(f), 10 U.S.C. 2307(f)).

 

36

--------------------------------------------------------------------------------


 

x (37) 52.232-33, Payment by Electronic Funds Transfer–Central Contractor
Registration (OCT 2003) (31 U.S.C. 3332).

 

o (38) 52.232-34, Payment by Electronic Funds Transfer–Other than Central
Contractor Registration (MAY 1999) (31 U.S.C. 3332).

 

o (39) 52.232-36, Payment by Third Party (MAY 1999) (31 U.S.C. 3332).

 

o (40) 52.239-1, Privacy or Security Safeguards (AUG 1996) (5 U.S.C. 552a).

 

x (41)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
(FEB 2006) (46 U.S.C. Appx 1241(b) and 10 U.S.C. 2631).

 

o (ii) Alternate I (APR 2003) of 52.247-64.

 

(c) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or Executive orders applicable to acquisitions of commercial items: (Contracting
Officer check as appropriate.)

 

o (1) 52.222-41, Service Contract Act of 1965 (Nov 2007) (41 U.S.C. 351, et
seq.).

 

o (2) 52.222-42, Statement of Equivalent Rates for Federal Hires (MAY 1989) (29
U.S.C. 206 and 41 U.S.C. 351, et seq.).

 

o (3) 52.222-43, Fair Labor Standards Act and Service Contract Act–Price
Adjustment (Multiple Year and Option Contracts) (NOV 2006) (29 U.S.C. 206 and 41
U.S.C. 351, et seq.).

 

o (4) 52.222-44, Fair Labor Standards Act and Service Contract Act–Price
Adjustment (February 2002) (29 U.S.C. 206 and 41 U.S.C. 351, et seq.).

 

o (5) 52.222-51, Exemption from Application of the Service Contract Act to
Contracts for Maintenance, Calibration, or Repair of Certain
Equipment–Requirements (Nov 2007) (41 U.S.C. 351, et seq.).

 

o (6) 52.222-53, Exemption from Application of the Service Contract Act to
Contracts for Certain Services–Requirements (Nov 2007) (41 U.S.C. 351, et seq.).

 

o (7) 52.237-11, Accepting and Dispensing of $1 Coin (SEP 2008)(31 U.S.C.
5112(p)(1)).

 

(d) Comptroller General Examination of Record. The Contractor shall comply with
the provisions of this paragraph (d) if this contract was awarded using other
than sealed bid, is in excess of the simplified acquisition threshold, and does
not contain the clause at 52.215-2, Audit and Records–Negotiation.

 

(1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractor’s directly pertinent records involving
transactions related to this contract.

 

(2) The Contractor shall make available at its offices at all reasonable times
the records, materials, and other evidence for examination, audit, or
reproduction, until 3 years after final payment under this contract or for any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this contract. If this contract is completely or partially
terminated, the records relating to the work terminated shall be made available
for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to

 

37

--------------------------------------------------------------------------------


 

litigation or the settlement of claims arising under or relating to this
contract shall be made available until such appeals, litigation, or claims are
finally resolved.

 

(3) As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor to create or maintain any record that
the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.

 

(e) (1) Notwithstanding the requirements of the clauses in paragraphs (a), (b),
(c), and (d) of this clause, the Contractor is not required to flow down any FAR
clause, other than those in paragraphs (e)(1)(i) through (xi) of this paragraph
in a subcontract for commercial items. Unless otherwise indicated below, the
extent of the flow down shall be as required by the clause–

 

(i) 52.203-13, Contractor Code of Business Ethics and Conduct (DEC 2008) (Pub.
L. 110-252, Title VI, Chapter 1 (41 U.S.C. 251 note).

 

(ii) 52.219-8, Utilization of Small Business Concerns (May 2004) (15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $550,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.

 

(iii) 52.222-26, Equal Opportunity (MAR 2007) (E.O. 11246).

 

(iv) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of the
Vietnam Era, and Other Eligible Veterans (SEP 2006) (38 U.S.C. 4212).

 

(v) 52.222-36, Affirmative Action for Workers with Disabilities (June 1998) (29
U.S.C. 793).

 

(vi) 52.222-39, Notification of Employee Rights Concerning Payment of Union Dues
or Fees (DEC 2004) (E.O. 13201).

 

(vii) 52.222-41, Service Contract Act of 1965 (Nov 2007) (41 U.S.C. 351, et
seq.).

 

(viii) 52.222-50, Combating Trafficking in Persons (AUG 2007) (22 U.S.C.
7104(g)). Flow down required in accordance with paragraph (f) of FAR clause
52.222-50.

 

(ix) 52.222-51, Exemption from Application of the Service Contract Act to
Contracts for Maintenance, Calibration, or Repair of Certain
Equipment–Requirements (Nov 2007) (41 U.S.C. 351, et seq.).

 

(x) 52.222-53, Exemption from Application of the Service Contract Act to
Contracts for Certain Services–Requirements (Nov 2007) (41 U.S.C. 351, et seq.).

 

(xi) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (FEB
2006) (46 U.S.C. Appx 1241(b) and 10 U.S.C. 2631). Flow down required in
accordance with paragraph (d) of FAR clause 52.247-64.

 

(2) While not required, the contractor May include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.

 

(End of clause)

 

 

52.216-18      ORDERING. (OCT 1995)

 

38

--------------------------------------------------------------------------------


 

(a) Any supplies and services to be furnished under this contract shall be
ordered by issuance of delivery orders or task orders by the individuals or
activities designated in the Schedule. Such orders may be issued from effective
date through the end of contract period.

 

(b) All delivery orders or task orders are subject to the terms and conditions
of this contract. In the event of conflict between a delivery order or task
order and this contract, the contract shall control.

 

(c) If mailed, a delivery order or task order is considered “issued” when the
Government deposits the order in the mail. Orders may be issued orally, by
facsimile, or by electronic commerce methods only if authorized in the Schedule.

 

(End of clause)

 

 

52.216-19      ORDER LIMITATIONS.  (OCT 1995)

 

(a) Minimum order.  When the Government requires supplies or services covered by
this contract in an amount of less than 1 Ea., the Government is not obligated
to purchase, nor is the Contractor obligated to furnish, those supplies or
services under the contract.

 

(b) Maximum order.  The Contractor is not obligated to honor:

 

(1) Any order for a single item in excess of 206 Ea.

 

(2) Any order for a combination of items in excess of 206 Ea. or

 

(3) A series of orders from the same ordering office within 60 days that
together call for quantities exceeding the limitation in subparagraph (1) or
(2) above.

 

(c) If this is a requirements contract (i.e., includes the Requirements clause
at subsection 52.216-21 of the Federal Acquisition Regulation (FAR)), the
Government is not required to order a part of any one requirement from the
Contractor if that requirement exceeds the maximum-order limitations in
paragraph (b) above.

 

(d) Notwithstanding paragraphs (b) and (c) above, the Contractor shall honor any
order exceeding the maximum order limitations in paragraph (b), unless that
order (or orders) is returned to the ordering office within 15 days after
issuance, with written notice stating the Contractor’s intent not to ship the
item (or items) called for and the reasons.  Upon receiving this notice, the
Government may acquire the supplies or services from another source.

 

(End of clause)

 

52.216-22     INDEFINITE QUANTITY.  (OCT 1995)

 

 

(a) This is an indefinite-quantity contract for the supplies or services
specified, and effective for the period stated, in the Schedule.  The quantities
of supplies and services specified in the Schedule are estimates only and are
not purchased by this contract.

 

(b) Delivery or performance shall be made only as authorized by orders issued in
accordance with the Ordering clause.  The Contractor shall furnish to the
Government, when and if ordered, the supplies or services specified in the
Schedule up to and including the quantity designated in the Schedule as the
“maximum”.  The Government shall order at least the quantity of supplies or
services designated in the Schedule as the “minimum”.

 

39

--------------------------------------------------------------------------------


 

(c) Except for any limitations on quantities in the Order Limitations clause or
in the Schedule, there is no limit on the number of orders that may be issued. 
The Government may issue orders requiring delivery to multiple destinations or
performance at multiple locations.

 

(d) Any order issued during the effective period of this contract and not
completed within that period shall be completed by the Contractor within the
time specified in the order.  The contract shall govern the Contractor’s and
Government’s rights and obligations with respect to that order to the same
extent as if the order were completed during the contract’s effective period;
provided, that the Contractor shall not be required to make any deliveries under
this contract after 12 months after contract expiration date.

 

(End of clause)

 

52.217-7     OPTION FOR INCREASED QUANTITY—SEPARATELY PRICED LINE ITEM (MAR
1989)

 

The Government may require the delivery of the numbered line item, identified in
the Schedule as an option item, in the quantity and at the price stated in the
Schedule.  The Contracting Officer may exercise the option by written notice to
the Contractor within       .  Delivery of added items shall continue at the
same rate that like items are called for under the contract, unless the parties
otherwise agree.

 

(End of clause)

 

252.211-7003    ITEM IDENTIFICATION AND VALUATION (AUG 2008)

 

(a) Definitions. As used in this clause

 

Automatic identification device means a device, such as a reader or
interrogator, used to retrieve data encoded on machine-readable media.

 

Concatenated unique item identifier means—

 

(1) For items that are serialized within the enterprise identifier, the linking
together of the unique identifier data elements in order of the issuing agency
code, enterprise identifier, and unique serial number within the enterprise
identifier; or

 

(2) For items that are serialized within the original part, lot, or batch
number, the linking together of the unique identifier data elements in order of
the issuing agency code; enterprise identifier; original part, lot, or batch
number; and serial number within the original part, lot, or batch number.

 

Data qualifier means a specified character (or string of characters) that
immediately precedes a data field that defines the general category or intended
use of the data that follows.

 

DoD recognized unique identification equivalent means a unique identification
method that is in commercial use and has been recognized by DoD. All DoD
recognized unique identification equivalents are listed at
http://www.acq.osd.mil/dpap/pdi/uid/iuid_equivalents.html.

 

Enterprise means the entity (e.g., a manufacturer or vendor) responsible for
assigning unique item identifiers to items.

 

Enterprise identifier means a code that is uniquely assigned to an enterprise by
an issuing agency.

 

40

--------------------------------------------------------------------------------


 

Government’s unit acquisition cost means—

 

(1) For fixed-price type line, subline, or exhibit line items, the unit price
identified in the contract at the time of delivery;

 

(2) For cost-type or undefinitized line, subline, or exhibit line items, the
Contractor’s estimated fully burdened unit cost to the Government at the time of
delivery; and

 

(3) For items produced under a time-and-materials contract, the Contractor’s
estimated fully burdened unit cost to the Government at the time of delivery.

 

Issuing agency means an organization responsible for assigning a non-repeatable
identifier to an enterprise (i.e., Dun & Bradstreet’s Data Universal Numbering
System (DUNS) Number, GS1 Company Prefix, or Defense Logistics Information
System (DLIS) Commercial and Government Entity (CAGE) Code).

 

Issuing agency code means a code that designates the registration (or
controlling) authority for the enterprise identifier.

 

Item means a single hardware article or a single unit formed by a grouping of
subassemblies, components, or constituent parts.

 

Lot or batch number means an identifying number assigned by the enterprise to a
designated group of items, usually referred to as either a lot or a batch, all
of which were manufactured under identical conditions.

 

Machine-readable means an automatic identification technology media, such as bar
codes, contact memory buttons, radio frequency identification, or optical memory
cards.

 

Original part number means a combination of numbers or letters assigned by the
enterprise at item creation to a class of items with the same form, fit,
function, and interface.

 

Parent item means the item assembly, intermediate component, or subassembly that
has an embedded item with a unique item identifier or DoD recognized unique
identification equivalent.

 

Serial number within the enterprise identifier means a combination of numbers,
letters, or symbols assigned by the enterprise to an item that provides for the
differentiation of that item from any other like and unlike item and is never
used again within the enterprise.

 

Serial number within the part, lot, or batch number means a combination of
numbers or letters assigned by the enterprise to an item that provides for the
differentiation of that item from any other like item within a part, lot, or
batch number assignment.

 

Serialization within the enterprise identifier means each item produced is
assigned a serial number that is unique among all the tangible items produced by
the enterprise and is never used again. The enterprise is responsible for
ensuring unique serialization within the enterprise identifier.

 

Serialization within the part, lot, or batch number means each item of a
particular part, lot, or batch number is assigned a unique serial number within
that part, lot, or batch number assignment. The enterprise is responsible for
ensuring unique serialization within the part, lot, or batch number within the
enterprise identifier.

 

Unique item identifier means a set of data elements marked on items that is
globally unique and unambiguous. The term includes a concatenated unique item
identifier or a DoD recognized unique identification equivalent.

 

41

--------------------------------------------------------------------------------


 

Unique item identifier type means a designator to indicate which method of
uniquely identifying a part has been used. The current list of accepted unique
item identifier types is maintained at
http://www.acq.osd.mil/dpap/pdi/uid/uii_types.html.

 

(b) The Contractor shall deliver all items under a contract line, subline, or
exhibit line item.

 

(c) Unique item identifier.

 

(1) The Contractor shall provide a unique item identifier for the following:

 

(i) All delivered items for which the Government’s unit acquisition cost is
$5,000 or more.

 

(ii) The following items for which the Government’s unit acquisition cost is
less than $5,000:

 

Contract line, subline, or exhibit line

 

 

 

item No.

 

Item description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii) Subassemblies, components, and parts embedded within delivered items as
specified in Attachment Number ----.

 

(2) The unique item identifier and the component data elements of the DoD unique
item identification shall not change over the life of the item.

 

(3) Data syntax and semantics of unique item identifiers. The Contractor shall
ensure that—

 

(i) The encoded data elements (except issuing agency code) of the unique item
identifier are marked on the item using one of the following three types of data
qualifiers, as determined by the Contractor:

 

(A) Application Identifiers (AIs) (Format Indicator 05 of ISO/IEC International
Standard 15434), in accordance with ISO/IEC International Standard 15418,
Information Technology—EAN/UCC Application Identifiers and Fact Data Identifiers
and Maintenance and ANSI MH 10.8.2 Data Identifier and Application Identifier
Standard.

 

(B) Data Identifiers (DIs) (Format Indicator 06 of ISO/IEC International
Standard 15434), in accordance with ISO/IEC International Standard 15418,
Information Technology—EAN/UCC Application Identifiers and Fact Data Identifiers
and Maintenance and ANSI MH 10.8.2 Data Identifier and Application Identifier
Standard.

 

(C) Text Element Identifiers (TEIs) (Format Indicator 12 of ISO/IEC
International Standard 15434), in accordance with the Air Transport Association
Common Support Data Dictionary; and

 

(ii) The encoded data elements of the unique item identifier conform to the
transfer structure, syntax, and coding of messages and data formats specified
for Format Indicators 05, 06, and 12 in ISO/IEC International Standard 15434,
Information Technology—Transfer Syntax for High Capacity Automatic Data Capture
Media.

 

(4) Unique item identifier.

 

(i) The Contractor shall—

 

(A) Determine whether to—

 

(1) Serialize within the enterprise identifier;

 

(2) Serialize within the part, lot, or batch number; or

 

42

--------------------------------------------------------------------------------


 

(3) Use a DoD recognized unique identification equivalent; and

 

(B) Place the data elements of the unique item identifier (enterprise
identifier; serial number; DoD recognized unique identification equivalent; and
for serialization within the part, lot, or batch number only: original part,
lot, or batch number) on items requiring marking by paragraph (c)(1) of this
clause, based on the criteria provided in the version of MIL-STD-130,
Identification Marking of U.S. Military Property, cited in the contract
Schedule.

 

(ii) The issuing agency code—

 

(A) Shall not be placed on the item; and

 

(B) Shall be derived from the data qualifier for the enterprise identifier.

 

(d) For each item that requires unique item identification under paragraph
(c)(1)(i) or (ii) of this clause, in addition to the information provided as
part of the Material Inspection and Receiving Report specified elsewhere in this
contract, the Contractor shall report at the time of delivery, either as part
of, or associated with, the Material Inspection and Receiving Report, the
following information:

 

(1) Unique item identifier.

 

(2) Unique item identifier type.

 

(3) Issuing agency code (if concatenated unique item identifier is used).

 

(4) Enterprise identifier (if concatenated unique item identifier is used).

 

(5) Original part number (if there is serialization within the original part
number).

 

(6) Lot or batch number (if there is serialization within the lot or batch
number).

 

(7) Current part number (optional and only if not the same as the original part
number).

 

(8) Current part number effective date (optional and only if current part number
is used).

 

(9) Serial number (if concatenated unique item identifier is used).

 

(10) Government’s unit acquisition cost.

 

(11) Unit of measure.

 

(e) For embedded subassemblies, components, and parts that require DoD unique
item identification under paragraph (c)(1)(iii) of this clause, the Contractor
shall report as part of, or associated with, the Material Inspection and
Receiving Report specified elsewhere in this contract, the following
information:

 

(1) Unique item identifier of the parent item under paragraph (c)(1) of this
clause that contains the embedded subassembly, component, or part.

 

(2) Unique item identifier of the embedded subassembly, component, or part.

 

(3) Unique item identifier type.**

 

(4) Issuing agency code (if concatenated unique item identifier is used).**

 

43

--------------------------------------------------------------------------------


 

(5) Enterprise identifier (if concatenated unique item identifier is used).**

 

(6) Original part number (if there is serialization within the original part
number).**

 

(7) Lot or batch number (if there is serialization within the lot or batch
number).**

 

(8) Current part number (optional and only if not the same as the original part
number).**

 

(9) Current part number effective date (optional and only if current part number
is used).**

 

(10) Serial number (if concatenated unique item identifier is used).**

 

(11) Description.

 

--------------------------------------------------------------------------------

** Once per item.

 

(f) The Contractor shall submit the information required by paragraphs (d) and
(e) of this clause in accordance with the data submission procedures at
http://www.acq.osd.mil/dpap/pdi/uid/data_submission_information.html.

 

(g) Subcontracts. If the Contractor acquires by subcontract, any item(s) for
which unique item identification is required in accordance with paragraph (c)(1)
of this clause, the Contractor shall include this clause, including this
paragraph (g), in the applicable subcontract(s).

 

(End of clause)

 

252.212-7001  CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR
EXECUTIVE ORDERS APPLICABLE TO DEFENSE ACQUISITIONS OF COMMERCIAL ITEMS (JAN
2009)

 

(a) The Contractor agrees to comply with the following Federal Acquisition
Regulation (FAR) clause which, if checked, is included in this contract by
reference to implement a provision of law applicable to acquisitions of
commercial items or components.

 

        52.203-3, Gratuities (APR 1984) (10 U.S.C. 2207).

 

(b) The Contractor agrees to comply with any clause that is checked on the
following list of Defense FAR Supplement clauses which, if checked, is included
in this contract by reference to implement provisions of law or Executive orders
applicable to acquisitions of commercial items or components.

 

(1)   o   252.203-7000, Requirements Relating to Compensation of Former DoD
Officials (JAN 2009) (Section 847 of Pub. L. 110-181).

 

(2)   o   252.205-7000, Provision of Information to Cooperative Agreement
Holders (DEC 1991) (10 U.S.C. 2416).

 

(3)   o   252.219-7003, Small Business Subcontracting Plan (DoD Contracts) (APR
2007) (15 U.S.C. 637).

 

(4)   o   252.219-7004, Small Business Subcontracting Plan (Test Program) (AUG
2008) (15 U.S.C. 637 note).

 

(5)   x   252.225-7001, Buy American Act and Balance of Payments Program (JAN
2009) (41 U.S.C. 10a-10d, E.O. 10582).

 

44

--------------------------------------------------------------------------------


 

(6)   o   252.225-7012, Preference for Certain Domestic Commodities (DEC 2008)
(10 U.S.C. 2533a).

 

(7)   x   252.225-7014, Preference for Domestic Specialty Metals (JUN 2005) (10
U.S.C. 2533a).

 

(8)   o   252.225-7015, Restriction on Acquisition of Hand or Measuring Tools
(JUN 2005) (10 U.S.C. 2533a).

 

(9)   o   252.225-7016, Restriction on Acquisition of Ball and Roller Bearings
(MAR 2006) (Section 8065 of Public Law 107-117 and the same restriction in
subsequent DoD appropriations acts).

 

(10)   x   252.225-7021, Trade Agreements (NOV 2008) (19 U.S.C. 2501-2518 and 19
U.S.C. 3301 note).

 

(11)   o   252.225-7027, Restriction on Contingent Fees for Foreign Military
Sales (APR 2003) (22 U.S.C. 2779).

 

(12)   o   252.225-7028, Exclusionary Policies and Practices of Foreign
Governments (APR 2003) (22 U.S.C. 2755).

 

(13)(i)   o   252.225-7036, Buy American Act—Free Trade Agreements—Balance of
Payments Program (JAN 2009) (41 U.S.C. 10a-10d and 19 U.S.C. 3301 note).

 

(ii)   o   Alternate I (OCT 2006) of 252.225-7036.

 

(14)   o   252.225-7038, Restriction on Acquisition of Air Circuit Breakers (JUN
2005) (10 U.S.C. 2534(a)(3)).

 

(15)   o   252.226-7001, Utilization of Indian Organizations, Indian-Owned
Economic Enterprises, and Native Hawaiian Small Business Concerns (SEP 2004)
(Section 8021 of Pub. L. 107-248 and similar sections in subsequent DoD
appropriations acts).

 

(16)   x   252.227-7015, Technical Data—Commercial Items (NOV 1995) (10 U.S.C.
2320).

 

(17)   o   252.227-7037, Validation of Restrictive Markings on Technical Data
(SEP 1999) (10 U.S.C. 2321).

 

(18)   x   252.232-7003, Electronic Submission of Payment Requests and Receiving
Reports(MAR 2008) (10 U.S.C. 2227).

 

(19)   o   252.237-7019, Training for Contractor Personnel Interacting with
Detainees (SEP 2006) (Section 1092 of Public Law 108-375).

 

(20)   x   252.243-7002, Requests for Equitable Adjustment (MAR 1998) (10 U.S.C.
2410).0

 

(21)(i)   o   252.247-7023, Transportation of Supplies by Sea (MAY 2002) (10
U.S.C. 2631).

 

(ii)   o   Alternate I (MAR 2000) of 252.247-7023.

 

(iii)   o   Alternate II (MAR 2000) of 252.247-7023.

 

(iv)   o   Alternate III (MAY 2002) of 252.247-7023.

 

(22)   x   252.247-7024, Notification of Transportation of Supplies by Sea (MAR
2000) (10 U.S.C. 2631).

 

(c) In addition to the clauses listed in paragraph (e) of the Contract Terms and
Conditions Required to Implement Statutes or Executive Orders—Commercial Items
clause of this contract (FAR 52.212-5), the Contractor shall include the terms
of the following clauses, if applicable, in subcontracts for commercial items or
commercial components, awarded at any tier under this contract:

 

45

--------------------------------------------------------------------------------


 

(1) 252.225-7014, Preference for Domestic Specialty Metals, Alternate I (APR
2003) (10 U.S.C. 2533a).

 

(2) 252.237-7019, Training for Contractor Personnel Interacting with Detainees
(SEP 2006) (Section 1092 of Public Law 108-375).

 

(3) 252.247-7023, Transportation of Supplies by Sea (MAY 2002) (10 U.S.C. 2631).

 

(4) 252.247-7024, Notification of Transportation of Supplies by Sea (MAR 2000)
(10 U.S.C. 2631).

 

(End of clause)

 

MARCORSYSCOM WAWF INSTRUCTIONS TO CONTRACTORS

 

ELECTRONIC SUBMISSION OF PAYMENT REQUESTS AND RECEIVING REPORTS (MAR 2008)

 

In compliance with DFARS 252.232-7003, “Electronic Submission of Payment Request
and Receiving Reports (March 2008)”, the United States Marine Corps (USMC)
utilizes WAWF-RA to electronically process vendor request for payment.  The
contractor is required to utilize this system when processing invoices and
receiving reports under this contract.

 

The contractor shall (i) ensure an Electronic Business Point of Contract (POC)
is designated in Central Contractor Registration at http://www.ccr.gov and
(ii) register to use WAWF-RA at the https://wawf.eb.mil/ within ten (10) days
after award of the contract or modification incorporating WAWF-RA into the
contract.  Step by step procedures to register are available at the
https://wawf.eb.mil/.

 

The USMC WAWF-RA point of contact for this contract is
(1)                                  and can be reached on (2)###-###-#### or
via email at (3)                                  . The alternate USMC WAWF-RA
point of contact is (4)                                   and can be reached on
(5) ###-###-#### or via email at (6)                                  .

 

The contactor is directed to use the (7)                format when processing
invoices and receiving reports.  For all requirements, the contractor shall use
the Marine Corps Systems Command DODAAC (M67854) as the DODAAC for all shipping
addresses, even if the ship-to address is other than the Marine Corps Systems
Command.

 

DFAS-Columbus

P.O. Box 369022

Attn:Kansas-M67443

Columbus, Ohio 43236-9022

 

E-Mail: CCO-KC-VPIS@DFAS.MIL (Vendor Pay)

PHONE: 1-800-756-4571 #2 then #4 (MOCAS = #1 then #4)

WAWF:  https://wawf.eb.mil/ <https://wawf.eb.mil/>

 

My Invoice: https://myinvoice.csd.disa.mil <https://myinvoice.csd.disa.mil>

 

Data entry information in WAWF:

Payment Office DoDAAC: (8a)                                  

Issue By DoDAAC: (8b)                                  

Admin Office DoDAAC: (8c)                                  

Ship To/Service Acceptor DoDAAC:
(8d)                              /EXT           

Contract Number: (8e)                                  

 

46

--------------------------------------------------------------------------------


 

Before closing out of an invoice session in WAWF-RA, but after submitting your
document or documents, the contractor will be prompted to send additional email
notifications.  The contractor shall click on “ Send Additional Email
Notifications” block on the page that appears. Add the primary point of
contact’s email address(provided above) in the first email address block and add
the alternate point of contact’s email address in the following block.  This
additional notification to the government is important to ensure the appropriate
point of contact is aware that the invoice documents have been submitted into
the WAWF-RA system.

 

NOTE: The POCs identified above are for WAWF issues only.  Any other contracting
questions/problems should be addressed to the POC identified in Section A of the
contract.

 

ATTACHMENTS

 

DOCUMENT TYPE

 

DESCRIPTION

 

PAGES

 

DATE

 

Attachment 1

 

Statement of Work and Appendix 1

 

13

 

23-MAR-2009

 

Attachment 2

 

Appendix 2

 

5

 

23-MAR-2009

 

 

47

--------------------------------------------------------------------------------


 

STATEMENT OF WORK

 

MATERIAL HANDLING EQUIPMENT AND CONSTRUCTION EQUIPMENT

 

CREW PROTECTION KIT (CPK)

 

1.0                   PURPOSE AND SCOPE

 

This statement of work describes the outcomes the contractor is required to
achieve in order to provide the United States Marine Corps with qualified Crew
Protection Kits (CPKs) for its Material Handling Equipment and Construction
Equipment (MHE/CE). The armor provided shall be the same CPKs as previously
developed by ADSI under contract number M67854-07-D5023.  The contractor shall
provide for integration of the CPKs into the systems identified in Table 1 -
MHE/CE Equipment. The purpose of a CPK is to maximize crew survivability and
protection in the event of direct small arms fire and/or Indirect Fire.

 

a)              Transparent Armor (TA). The level of protection for the
transparent armor shall be the same as the opaque armor.

 

b)             Operator’s visibility shall not be impeded to the point of not
being able to safely operate the vehicle.

 

c)              Installation of a CPK shall not impede the operator’s ability to
Ingress or Egress the equipment. Additionally, the kit shall contain an
emergency egress hatch or window.  Operation of the egress shall be capable of
being accomplished internally by the driver or externally by rescue personnel
without tools.  Latches or locking mechanisms shall be common equipment.

 

d)             The CPKs shall include environmental controls to maintain a
viable operating environment inside the armored crew compartment/cab.

 

e)              The CPKs shall include all necessary modifications to safely
operate with CPK installed including higher capacity tires and improved tie
downs.

 

f)                The CPKs shall include lifting guards to prevent slings from
damaging the installed armor and the vehicle.

 

As directed by individual delivery orders, produce, and install CPK for the
systems identified in Table 1.

 

Table 1 — MHE/CE Equipment

 

NOMENCLATURE

 

TAMCN

 

OEM

 

MODEL

 

NSN

 

All Terrain Crane (ATC)

 

B0038

 

DEMAG

 

MAC-50

 

3810-01-538-4030

 

Multi Terrain Loader (MTL)

 

B0040

 

Caterpillar

 

277C

 

3805-01-550-0883

 

Air Mobile Crane (AMC)

 

B0446

 

Terex

 

7.5 ton

 

3810-01-155-0646

 

Grader, Road, Motorized

 

B1082

 

Caterpillar

 

130G

 

3805-01-150-4795

 

Roller, Compactor, Vibrator

 

B1785

 

Caterpillar

 

CS-563-D

 

3895-01-453-8573

 

Tractor-Scraper, Wheeled

 

B1922

 

Caterpillar

 

621B

 

3805-01-153-1854

 

Full-Tracked, Crawler Type Tractor W/ Angle Blade (1150E)

 

B2460

 

Case

 

1150

 

2410-01-254-1667

 

Full-Tracked, Crawler Type Tractor W/ Multi-Purpose Bucket (1155E)

 

B2464

 

Case

 

1155

 

3805-01-315-1091

 

Backhoe Loader (BHL)

 

B2483

 

Caterpillar

 

420D

 

3805-01-514-7166

 

Extendable Boom Forklift (EBFL)

 

B2561

 

JLG

 

MMV

 

3930-01-508-0886

 

Lightweight Rough Terrain Forklift (LRTF)

 

B2566

 

Terex

 

51-19MD

 

3810-01-320-1925

 

 

--------------------------------------------------------------------------------


 

The contractor shall be required to have access to classified information. The
contractor shall have established the appropriate facilities and management
controls up to and including secret level. The contractors personnel assigned to
this effort shall have valid secret level security clearances and have
experience in the areas of armor and survivability.

 

2.0                   TRANSPORTATION

 

2.1.1                     Transportation Analysis. The contractor shall provide
an updated transportation analysis to incorporate approved tie-down changes as
needed in order to meet MIL-STD-209 requirements with CPKs installed.  The
Contractor shall provide updated data analysis support to the Government showing
how the vehicles with CPKs will meet the air, highway, rail and marine (sea lift
and amphibious) transportability requirements. A new transportation data plate
with updated information to include Item Unique Identification (IUID), shall be
attached to replace the original plate.

 

3.0                   PRODUCTION

 

3.1                     Hardware. The contractor shall produce CPKs that conform
to the configurations of the previous CPKs approved by the government.  Any
proposed changes to the approved CPKs require government approval.  All CPKs
shall be produced using approved USMC Glass and shall include windshield
tear-off laminate to protect against scratching, pitting, cracking, and vision
reducing debris.  The CPKs shall be rainproof to the maximum extent possible to
prevent intrusion of water from seeping into the cab.

 

4.0                   KIT ASSEMBLY

 

4.1                     Packaging. The contractor shall organize the packaged
kits to allow sequential removal in the order required for installation on the
vehicle. It is desirable to have efficient kit installation, using pre-assembly
where practical. Installation instructions and a content list shall be packaged
with each kit and shall be immediately accessible when the kit is opened.
Components which must be installed with a particular face towards the enemy, and
which are not distinguishable by shape, shall be marked to indicate proper
assembly. The transparent armor (glass) will not be marked or etched. The kits
shall be packaged to prevent damage during transport, using best commercial
packaging practices. The contractor shall ensure that packaged kits are loaded
on pallets and marked.

 

Each kit shall contain (over packed) one set of installation instructions and
technical manuals.  Each kit shall also contain additional attaching hardware
for initial support commonly known as Prescribed Parts List (PPL).

 

CPKs that will not be installed immediately upon delivery shall be packaged in
order to allow for long term storage.  The long term storage crates shall be
sturdy enough to allow maximum stacking height up to 16 feet.  The contractor
shall provide the square foot and cubic foot dimensions for each kit and shall
minimize the number of crates per kit in order to decrease the overall storage
footprint.

 

2

--------------------------------------------------------------------------------


 

The contractor shall provide to the government the dimensional data (length,
width, height) for each crate 30 days prior to delivery with weights and
stacking limitations for each box configuration.  At a minimum, each crate shall
be properly marked with NSN, nomenclature, and a box # that associates it with a
kit (i.e., box 1 of 4, 2 of 4).

 

4.2                     Storage. Until the Government directs shipment, the
contractor shall store the kits for a period of up to 90 calendar days after
acceptance. During this period, the kits shall be stored at no additional cost
to the Government.

 

5.0                   TECHNICAL DATA

 

5.1                     Manuals. The contractor shall update existing Commercial
Manuals, parts manuals, and illustrations to reflect any approved changes.

 

5.2                     Provisioning. The contractor shall provide provisioning
data in sufficient detail to support the operation, maintenance, and overall
safe employment of the CPKs.  The contractor shall provide provisioning data for
any approved changes from the legacy CPKs.

 

6.0                   FIELD SERVICE REPRESENTATIVE (FSR)

 

The contractor shall provide Technical Support Representatives (TSR) for
installation and post-installation support of CPKs in CONUS.  A maximum of five
TSRs may be required for this effort.  The contractor shall be notified by the
PCO concerning the extent of the required TSR support.

 

The government may require the contractor to provide OCONUS FSRs for
installation and post-installation support of CPKs.  A maximum of five FSRs may
be required for this effort.  The contractor shall be notified by the PCO
concerning the extent of the required OCONUS FSR support.  Contract requirements
for OCONUS deployment are outlined in Appendix 1 and 2.

 

The TSR/FSR shall have sufficient technical writing and general mechanical
experience to encompass all CPKs for vehicles listed in Table 1. The TSR/FSR
shall provide training, troubleshooting, diagnosis, and resolution of repair and
technical issues in support of the kit installation effort. The TSR/FSR shall
conduct on the job CPK installation training for government personnel and other
contractor personnel deployed to the designated installation site.

 

7.0                   SPARE PARTS

 

7.1                     Authorized Stockage List (ASL): The contractor shall
provide the items described by the established and approved ASL for each CPK
system. The Government is allowing the contractor to use their experience and
knowledge of spare parts to determine a fair estimate of materials, but the ASL
items provided shall not include armor of any type.  The ASL cost shall include
packaging, crating, and shipment to FOB destination.  Until the Government
directs shipment, the contractor shall store the ASL for a period of up to 60
calendar days after acceptance. During this period, the ASL shall be stored at
no additional cost to the Government.

 

7.2                     Spare Parts Provisioning List (SPPL). The contractor
shall provide the items described by the established and approved SPPL for each
CPK system.  The cost for packaging, crating, and shipment to FOB destination
shall be quoted separately.  Firm prices for these items will be incorporated
into the contract.

 

3

--------------------------------------------------------------------------------


 

7.3                     Prescribed Load List (PLL). The contractor shall provide
items of common hardware such as common nuts, bolts, screws, keys, washers, and
fittings, except those of special design as described in the PLL.  The PLL shall
also contain bulk items, such as electrical wire and cables, gasket material,
tubing, hose, adhesives, paints, oils, grease, solvents, and metal and plastic
stock, (e.g., rods and sheets).

 

8.0                   WELDING

 

Welding and weld inspection shall be performed in accordance with AWS D1.1
Structural Welding Code, Steel and AWS D1.2 Structural Welding Code. 
Substitution of an equivalent welding standard may be allowed with prior
Government approval.

 

9.0                   FINAL INSPECTION REPORT (FIR)

 

Each CPK shall be subjected to a complete final inspection by the contractor
utilizing a contractor- developed and Government-approved FIR.  The Government,
at its option, may elect to witness and/or participate in the contractor’s final
inspection. The contractor shall rectify discrepancies prior to Government
acceptance of any item.

 

10.0            SAFETY

 

The Government will provide the current CPK Safety Assessment Report (SAR) as
Government Furnished Information (GFI).  The contractor shall review and update
the SAR to incorporate any approved changes as needed.  Using MIL-STD-882 as
guidance, the contractor shall identify the hazards resulting from the
application of the CPKs, their likelihood of occurrence, the severity of
resulting injury/damage and the mitigation actions taken. Hazards that have
severe consequences and cannot be eliminated by design changes shall be clearly
identified.  An assessment of vehicle stability and an estimation of operational
limitations resulting from the addition of the CPK shall be included in the
report.

 

The contractor shall provide cautions and warnings for the CPK, to be affixed
onto the inside of the vehicle, during installation, to alert the operator of
any required notices and/or warnings.

 

4

--------------------------------------------------------------------------------



 


APPENDIX 1: CONTRACTOR DEPLOYMENT


 

1.0 GENERAL

 

The Government is responsible for providing information and assistance in
meeting the requirements necessary for deployment. Deployment processing will
include, as a minimum, all Government required procedures such as medical
examinations and immunizations. If central processing is required, the
Contractor employees will be issued Letters of Authorization for processing
through a specific continental United States (CONUS) Replacement
Center/Individual Deployment Site (CRC/IDS) and for the duration of the tour of
duty. The Contractor is responsible for travel to the CRC/IDS or other CONUS
departure point. If a CRC/IDS CONUS departure point is not used, the Contractor
will receive an equitable adjustment for all reasonable travel costs incurred in
deployment of Contractor employees.

 

1.1 FSR Hiring. The Contractor shall provide to the Procuring Contracting
Officer (PCO) or Deputy PCO and APM the full name and date of birth of the
FSR(s) Not Later Than (NLT) sixty (60) days after the effective date of the
contract/delivery order. The Contractor shall: 1) Enter relevant information in
the Synchronized Predeployment & Operational Tracker (SPOT) system as soon as
the FSR is identified (see 1.2 below); 2) Notify the PCO (or designee) and APM
in writing (email is acceptable) upon entering FSRs initial data in SPOT.

 

1.2 SPOT. The Contractor shall enter before deployment, or if already in the
designated operational area, enter upon becoming an employee under the contract,
and maintain current data (including departure data) for all Contractor
personnel that are authorized to accompany U.S. Armed Forces deployed Outside
the Continental United States (OCONUS) as specified in paragraph (b)(1) of
Class Deviation — SPOT tracker, DAR 2007-O0004. The automated, web-based system
to use for this effort is the SPOT. For information on how to register and use
SPOT, go to https://spot.altess.army.mil. The Government will provide point of
contacts (POCs) and training for personnel required to enter data into SPOT.

 

2.0 PREDLOYMENT

 

2.1 DD Form 93. The Contractor shall ensure that all employees in the database
(SPOT) have a current DD Form 93, Record of Emergency Data Card, on file with
their employer. In addition, employees deploying to OEF will also require an
Afghanistan Validation Memo to authorize entry into OEF.

 

2.2 Preparation for Overseas Movement. As part of the Preparation for Oversea
Movement (POM) processing for Contractor employees, the Government’s POM
activities at the home station or the CRC will screen Contractor personnel
records, conduct theater specific briefing and training, issue
theater/environmental specific clothing and individual equipment, verify that
medical requirements (such as immunizations, DNA screening, HIV testing and
dental examinations) for deployment have been met, and arrange for
transportation to the theater of operation. While POM processing at the CRC/IDS;
the Government will furnish lodging at the CRC billeting area. The Contractor
shall be responsible for all meals and incidentals required

 

5

--------------------------------------------------------------------------------


 

while at CRC.

 

Billeting is not available at Camp Lejeune, North Carolina and per diem is
authorized. If available, officers’/Government mess will be provided at cost;
the Contractor shall be responsible for all meals and incidentals required while
at the CRC/IDS.

 

2.3 Common Access Card (CAC). At the CRC/IDS processing point, Contractor
employees will receive the Department of Defense (DoD) CAC from the Government
with Geneva Convention markings with Equivalent Grades identified. If a CRC/IDS
processing point is not used, then the Contracting Office will provide
assistance with obtaining the identification document before deployment.
Identification documents shall indicate that the Contractor employee is an FSR
(GS-12 equivalent). Upon redeployment, the Contractor shall ensure that all
issued controlled identification cards and tags are returned to the Government.

 

2.4 Medical. It is the responsibility of the Contractor to provide qualified,
capable personnel who meet the physical standards and medical requirements to
perform the contracted duties in designated theater of operations. The
Government may provide some or all of the required deployment screening.

 

2.4.1 Medical Screening. The Government may perform medical screening at the
CRC. The screening will include DNA sampling and immunizations, if not
previously conducted, for Contractors deploying OCONUS. When applicable or in
accordance with (IAW) a standing contract, the Government will provide emergency
medical and dental care to Contractor employees deployed in a theater of
operations commensurate with the care provided to DoD civilians deployed in the
theater of operations.

 

2.4.2 Personal Medications. Deploying civilian Contractor personnel shall carry
with them a minimum of a 90-day supply of medications and a valid prescription
for refills. Upon arrival in the area of operations, the Logistical Assistance
Office (LAO) or Contracting Officer Representative (COR) will coordinate with
the supporting medical unit to ensure the future availability of prescription
medications and to obtain such medications.

 

2.5 Letters of Authorization (LOAs). In order to process through the designated
CRC/IDS and receive Government transportation from the CRC/IDS to the theater of
operations, intratheater, and return, the Government will provide each
Contractor employee with LOAs. These LOAs will be prepared by the Contracting
Officer and authorized by the supporting installation; they will state the
intended length of assignment in the area of operation and identify planned use
of Government facilities and privileges in the theater of operations, as
authorized by the contract.

 

2.6 Clothing and Equipment Issue. Contractors accompanying the force are not
authorized to wear military uniforms. They should wear clothing appropriate for
the work being performed. Items of personal clothing and personal care, to
include both casual attire and work clothing required by the particular
assignment, are the responsibility of the individual Contractor employee and
will not be issued at the deployment center. Clothing should be distinctive and

 

6

--------------------------------------------------------------------------------


 

unique and not imply that the Contractor is a military member, while at the same
time not adversely effecting the Governments tactical position in the field.
Guidelines are within Pamphlet AMC-P715 and DA PAM 715-16. It is up to the
Contractor to insure that duty uniforms do not present a problem for the field
commander or to be so similar to the Armed Services uniform to create confusion.

 

2.7 Weapons. The Government will provide force protection for Contractor
personnel. The Government may issue side arms to Contractor employees for their
personal self-defense. The issuance of such weapons must be authorized by the
Theater Commander and must comply with military regulations regarding firearms
training and safe handling. However, Contractor employees shall not possess
personally owned firearms in the area of operations. The acceptance of
self-defense weapons by a Contractor is voluntary and should be IAW the
employers’ company policy regarding possession and/or use of weapons. When
accepted, the Contractor employee is responsible for using the weapon IAW the
applicable rules governing the use of force. Also, when accepted, only military
issued ammunition may be used in the weapon. The Contractor employee is legally
liable for any use that is not IAW the rules of engagement. The Contractor
employee must be aware that they may incur civil and criminal liability, both
under Host Nation Law or U.S. Criminal and Civil Law, for improper or illegal
use of weapons.

 

2.7.1 Weapons Training. Prior to issuing any weapons to Contractor employees,
the Government will provide the Contractor employees with weapons
familiarization training commensurate to that provided to DoD civilian
employees. The Theater Commander is responsible to ensure that armed Contractors
receive training in the rules of engagement, the rule governing the use of
force, and the law of war. The Contractor shall ensure that its employees adhere
to all guidance and orders issued by the Theater Commander or his/her
representative regarding possession, use, safety and accountability of weapons
and ammunition.

 

2.7.2 Weapons Turn-In. Upon redeployment or notification by the Government, the
Contractor shall ensure that all Government issued weapons and ammunition are
returned to Government control.

 

2.8 Mission Training. The Contracting Officer will identify to the Contractor
all required mission training and the location of the required training. The
Contractor shall ensure that all deploying employees are available for all
required mission training. The Contracting Officer will inform the Contractor of
all Nuclear, Biological, and Chemical (NBC) equipment and Chemical Defensive
Equipment (CDE) training requirements and standards. The U.S. Government will
provide the Contractor employees with CDE familiarization training commensurate
with the training provided to DoD civilian employees.

 

The CRC/IDS will provide mission training designed to provide deploying
individuals with a basic knowledge of what they can expect once they deploy into
the theater of operations. Training will cover areas such as the Geneva
Convention, Code of Conduct, Health and Sanitation, Legal Assistance, Customs
and Courtesies for the area of deployment, applicable Status of Forces
Agreement, Security, Weapons Familiarization and any additional training
dictated by the special circumstances of the deployment and approved by the
Theater

 

7

--------------------------------------------------------------------------------


 

Commander.

 

2.9 Passports/Visas. The Contractor is responsible for obtaining all passports
and visas. Contractor employees are required to carry a valid passport at all
times when deployed and traveling overseas in support of military operations.
Requirements for visas shall be determined by the country of deployment/travel
and obtained from the appropriate embassy prior to deployment. The Government
will provide assistance to the Contractor in obtaining visas to countries if
requested by the Contractor and required to meet the contingency deployment
schedule.

 

2.10 Customs and Entrance/Exit Processing. While entering and exiting a foreign
country, Contractor employees shall be subject to the customs processing
procedures, laws, agreements, and duties of the countries in which the
Contractor is deploying. Details for a Contractor employee’s deployment shall be
fully explained during the deployment processing. When returning, Contractor
employees shall also be subject to U.S re-entry customs requirements in effect
at the time of re-entry. The Contracting Officer will determine and stipulate
the allowability and allocability of payment for entry/exit duties on personal
items in possession of Contractor employees per U.S. Customs Service rates and
restrictions.

 

2.11 Vehicle and Equipment Operation. The Contractor shall ensure that deployed
employees possess the required civilian licenses to operate the equipment
necessary to perform the contract in the area of operations IAW the SOW. Before
operating any military owned or leased equipment, the Contractor employee shall
provide proof of license (issued by an appropriate Governmental authority) to
the Contracting Officer or his/her representative. The Government, at its
discretion, may train and provide an Incidental Driver Permit to Contractor
employees who operate military owned or leased equipment (Ref. AR 600- 55).

 

3.0 DEPLOYMENT/POST-DEPLOYMENT

 

3.1 Legal Assistance. Contractor employees supporting a contingency deployment
and accompanying the U.S. Armed Forces OCONUS, will receive certain legal
assistance from Army lawyers as part of their deployment support. If legal
assistance is provided while Contractor employees are deployed in the theater of
operations, it must be IAW applicable international or host nation agreements.
The legal assistance is limited and ministerial in nature (for example,
witnessing signatures on documents and providing notary services), and includes
legal counseling (to include review and discussion of legal correspondence and
documents), and legal document preparation (limited to simple wills, powers of
attorney, and advanced medical directives), and help retaining non-DoD civilian
attorneys.

 

3.2 Living Under Field Conditions. The Government will provide Contractor
employees deployed in the area of operations the equivalent field living
conditions, subsistence, emergency medical and dental care, sanitary facilities,
mail delivery, laundry service, and other available support afforded to
Government employees and military personnel in the area of operations, unless
otherwise specified in the contract. In the event that the Government does not
provide services or goods promised and the Contractor must obtain said services
or goods elsewhere, the

 

8

--------------------------------------------------------------------------------


 

Contractor will be equitably reimbursed IAW the contract.

 

3.3 Medical and Dental Care. Military and/or host nation medical and dental care
will be available should the need arise, at a level commensurate with that
afforded Government employees and military personnel.

 

3.4 Morale, Welfare, Recreation (MWR) and Support Services. Contractor employees
working within the theater of operations will, to the maximum extent possible,
be eligible to use MWR facilities, activities, and services subject to the
installation or Theater Commander discretion and the terms of the contract.
Contractor employees will be eligible for use of Army and Air Force Exchange
Service (AAFES) facilities for health and comfort items. Use of these facilities
will be based on installation and Theater Commander discretion, the terms of the
contract with the Government, and the terms of the applicable Status of Forces
Agreement (SOFA).

 

3.5 SOFA. SOFA is an international agreement between two or more Governments
that provide for various privileges, immunities and responsibilities, as well as
the rights and responsibilities of individual members of the sending states
force. The Contractor shall adhere to all relevant provisions of applicable SOFA
and other similar related agreements.

 

3.6 Uniform Code of Military Justice. Civilian and Contractor employees are
subject to military law when serving with or accompanying an armed force only in
time of war. The U.S. Supreme Court has ruled in time of war to mean a
congressionally declared war.

 

3.7 Public Law 106-523 Military Extraterritorial Jurisdiction Act of 2000.
Amended Title 18, U.S. Code, establishes Federal Jurisdiction over certain
criminal offenses committed OCONUS by persons employed by or accompanying the
Armed Forces, or by members of the Armed Forces who are released or separated
from active duty prior to being identified and prosecuted for the commission of
such offenses, and for other purposes. The Act applies to anyone who engages in
conduct OCONUS that would constitute an offense punishable by imprisonment for
more than one year, the same as the offense had been committed within the
jurisdiction of the U.S.

 

The person must be employed by or accompanying the Armed Forces OCONUS. The
term, employed by the Armed Forces OCONUS, means employed as a civilian employee
of DoD, as a DoD Contractor or an employee of a DoD Contractor, who is present
or residing outside the U.S. in connection with such employment, and is not a
national of or ordinarily resident in the host nation. The term, accompanying
the Armed Forces OCONUS, means a family member of a member of the Armed Forces,
a civilian employee of the DoD, a DoD Contractor or an employee of a DoD
Contractor, not a national of or ordinarily resident in the host nation.

 

3.8 Health and Life Insurance. The Government has no statutory obligation to
provide a Contractor employee with any health insurance. The Government may
reimburse some life insurance costs as a result of overseas deployment.

 

9

--------------------------------------------------------------------------------


 

3.9 Next of Kin Notification. Before deployment, the Contractor shall have
ensured that each Contractor employee completes and updates, as necessary, a DD
Form 93, Record of Emergency Data Card or equivalent. The form shall be retained
by the Contractor with a copy provided the Contracting Officer’s Representative
(COR) or designated Government official.

 

3.10 Evacuation. As required by the operational situation, the Government will
relocate Contractor personnel (who are citizens of the United States, aliens
resident in the United States or third country nationals, not resident in the
host nation) to a safe area or evacuate them from the theater of operations.
Orders to relocate can be handled as a change in the place of performance.

 

3.10.1 Notification. The Contracting Officer may direct evacuation of Contractor
employees deployed in support of contingency operations upon a determination
that there is an imminent increased threat to the safety, health, or welfare of
the Contractor employees and an evacuation is necessary to secure their health,
safety, and/or welfare. The Contracting Officer’s evacuation direction will be
in writing or will be promptly confirmed in writing.

 

3.10.2 Requests. If the Contractor reasonably believes there to be an imminent
increased threat to the safety, health, and/or welfare of the Contractor
employees, the Contractor may request the Contracting Officer to direct the
evacuation of those personnel. The Contractor may also request evacuation of
Contractor employees in the event of medical emergency or death. These requests
shall be in writing or shall promptly be confirmed in writing and shall detail
the circumstances constituting an imminent increased threat to the safety,
health, and/or welfare of the Contractor employees. The Contracting Offices,
after discussions with the Theater Command of host nation and other Government
Official(s) to the extent the Contracting Officer considers them advisable, will
direct evacuation of Contractor employees or will deny the request.

 

3.11 Deployment. The Contractor shall have the capability to staff and support
any unit OCONUS with either a Forward Repair Activity (FRA) capability and/or
additional FRA personnel, as needed in the event of a deployment, whether
contingency or for training.

 

3.12 Interim Contractor Logistics Support (ICLS) FRA. The ICLS FRA supported
units will be configured to deploy using unit provided vehicles, shelters,
transportation, and power-generating equipment for all Contractor operated
equipment. The Contractor shall obtain a military equipment license for the
equipment listed above, if necessary. All Contractor test equipment shall be
capable of being operated in a forward deployed field location under combat
conditions.

 

3.13 Contractor Requirements. Contractor personnel shall be available and
prepared to support worldwide deployment IAW supported unit’s
deployment/readiness Standard Operating Procedure (SOP), and IAW DA Pamphlet
715-16, Contractor Deployment Guide in Theater of Operations. Contractor
personnel shall be ready to deploy within 72 hours of notification by the
Contracting Officer using military or civilian transportation by land, sea, or
air, after CRC. This includes completing and maintaining current the following
forms and actions as a guide IAW Deployment Guide:

 

10

--------------------------------------------------------------------------------


 

·                  Orders (Letter of Authorization)

·                  Passport/Visa/ID Card

·                  Shot Record (PHS 731)

·                  Physical Examination

·                  Eye Prescription (if applicable)

·                  Emergency Data Sheet (DD 93)

·                  Medical/Dental (DA 4036R)

·                  CIF (Clothing Record)

·                  Power of Attorney for financial and custodial matters

·                  Last Will and Testament

·                  Set of TA-50 (as required by supported units)

 

3.14 Contract Augmentation/Backfill. Contractor personnel shall agree to abide
by the rules of engagement, policies, and procedures as established by the
supported unit Commander during either combat or training deployments. When
tasked, the Contractor shall augment any deployment with additional personnel
and provide back fill personnel to non-deployed units, as necessary.

 

3.15 Contractor Support to Deployed Personnel. The Contractor shall provide
sufficient resources to support their deployed personnel in the performance of
their duties. This may include logistics from the Contractor’s CONUS location
for obtaining parts for repair for the forward deployed FSRs along with
providing technical assistance in determining the causes of failure and remedies
of failures. The Contractor shall also provide assistance and technical support
in determining and resolving issues or conditions related to or affecting
safety. In addition, operations support personnel shall coordinate all
international shipping, as required to support the return and receipt of new and
repaired items. The Contractor shall also provide periodic detailed program
status and information to the Government program office.

 

3.16 Government Assistance to Deployed Personnel. The Government will provide
assistance to ensure the Contractor can meet deployment requirements,
specifically, but not limited to: visa; medical support; applicable accessories
for each person deployed; housing and/or shelters; transportation at the
deployment location; and power generating equipment provided as Government
Furnished Equipment (GFE). Contractors are not authorized to rent, lease or
procure vehicles for utilization at any of the deployment locations.

 

3.17 Assignment of Personnel. Contractor personnel will be administratively
assigned to the Logistics Support Element (LSE) for accountability,
administrative support and life support.

 

3.18 Compliance. The Contractor shall ensure that all Contractor employees
including its Subcontractors comply with all guidance, instructions and general
orders applicable to U.S. Armed Forces and DoD civilians and issued by the
Theater Commander or his/her representative. This includes any and all guidance
and instructions issued based upon the need to ensure mission accomplishment,
force protection, safety, and unit cohesion.

 

11

--------------------------------------------------------------------------------


 

3.19 Resolution of Disputes. The Contractor shall promptly resolve, to the
satisfaction of the Contracting Officer, all Contractor employee performance and
conduct problems identified by the Cognizant Contracting Officer or his/her
designated representative. The Contracting Officer may direct the Contractor to
remove or replace any Contractor employee failing to adhere to instructions and
General Orders issued by the Theater Commander or his/her designated
representative.

 

3.20 Return Processing Procedures. Upon completion of the deployment or other
authorized release, the Government will authorize Contractor employee
transportation from the area of operations to the designated CRC/IDS site. At
the return processing center the Contractor shall ensure that all
Government-issued clothing and equipment provided to the Contractor or the
Contractor’s employees are returned to Government control upon completion of the
deployment.

 

The Contractor shall provide the Contracting Officer with documentation,
annotated by the receiving Government official, of all clothing and equipment
returns. The Contractor is responsible for transportation.

 

4.0 CONTRACTOR RISK ASSESSMENTS AND MITIGATION

 

The Contractor shall brief its employees regarding the potential danger, stress,
physical hardships, and field living conditions. The Contractor shall require
all its employees to acknowledge in writing that they understand the danger,
stress, physical hardships, and field living conditions that are possible if the
employee deploys in support of a contingency deployment involving military
operations.

 

The Contractor shall replace an employee as soon as possible in the event the
employee needs to be replaced for any reason (sickness, disciplinary, emergency
leave, etc.).  The Government requires expedient replacement of Contractor
employees.

 

The Contractor shall designate one representative from its company team as its
Contractor team lead. The team lead shall be the Government’s POC for
operational and personnel matters during deployment.

 

The Contractor shall prepare plans for support of military operations in-country
as required, or as directed by the Contracting Officer.

 

4.1 Force Protection. The Government will provide force protection to Contractor
employees commensurate with that given to Department of the Army civilians and
military personnel in the area of operations, unless otherwise specified in the
contract.

 

4.2 Pay. The Government is not a party to the employee-employer relationship.
Any questions Contractor employees have regarding pay should be discussed with
the Contractor.

 

4.3 Tour of Duty/Hours of Work. Tour of Duty is defined as the length of
deployment. The tour of duty is 12 months. Hours of work is defined as the hours
worked during a 7 day workweek. For OCONUS personnel, a workweek is defined as
12 hours per day, 7 days per week. The Contractor shall comply with all duty
hours and tours of duty identified by the

 

12

--------------------------------------------------------------------------------


 

Contracting Officer.

 

4.4 On-Call Duty. The Contractor shall be available to work (i.e. on-call)
during other than regular hours to perform mission essential tasks.

 

13

--------------------------------------------------------------------------------



 


APPENDIX 2: JOINT CONTRACTING COMMAND — IRAQ/AFGHANISTAN (JCC I/A) REQUIREMENTS


 

1.0 GENERAL

 

The purpose of this appendix is to provide additional requirements for OCONUS
FSRs as mandated by the Joint Contracting Command — Iraq/Afghanistan (JCC —I/A)
effective 5 November 2007.

 

2.0 COMPLIANCE WITH LAWS AND REGULATIONS

 

2.1 The Contractor shall comply with, and shall ensure that its personnel and
its Subcontractors and Subcontractor personnel at all tiers obey all existing
and future U.S. and Host Nation laws, Federal or DoD regulations, and United
States Central Command (USCENTCOM) orders and directives applicable to personnel
in Iraq and Afghanistan, including but not limited to USCENTCOM, Multi-National
Force and Multi-National Corps fragmentary orders, instructions and directives.

 

2.2 Contractor employees performing in the USCENTCOM Area of Operations are
under the jurisdiction of the Uniform Code of Military Justice (UCMJ). Under the
UCMJ, U.S. Commanders may discipline Contractor employees for criminal offenses.
Contractors shall advise the Contracting Officer if they suspect an employee has
committed an offense. Contractors shall not permit an employee suspected of a
serious offense or violating the Rules for the Use of Force to depart Iraq or
Afghanistan without approval from the senior U.S. Commander in the country.

 

3.0 PROHIBITION AGAINST HUMAN TRAFFICKING, INHUMANE LIVING CONDITIONS, AND
WITHOLDING OF EMPLOYEE PASSPORTS

 

3.1 All Contractors (“Contractors” herein below includes Subcontractors at all
tiers) are reminded of the prohibition contained in Title 18, United States
Code, Section 1592, against knowingly destroying, concealing, removing,
confiscating, or possessing any actual or purported passport or other
immigration document, or any other actual or purported Government identification
document, of another person, to prevent or restrict or to attempt to prevent or
restrict, without lawful authority, the person’s liberty to move or travel, in
order to maintain the labor or services of that person, when the person is or
has been a victim of a severe form of trafficking in persons.

 

3.2 Contractors are also required to comply with the following provisions:

 

Contractors shall only hold employee passports and other identification
documents discussed above for the shortest period of time reasonable for
administrative processing purposes. Contractors shall provide all employees with
a signed copy of their employment contract, in English as well as the employee’s
native language that defines the terms of their employment/compensation.

 

1

--------------------------------------------------------------------------------


 

Contractors shall not utilize unlicensed recruiting firms, or firms that charge
illegal recruiting fees.

 

Contractors shall be required to provide adequate living conditions (sanitation,
health, safety, living space) for their employees. Fifty square feet (50 sf) is
the minimum acceptable square footage of personal living space per employee.
Upon Contractor’s written request, contracting officers may grant a waiver in
writing in cases where the existing square footage is within 20% of the minimum,
and the overall conditions are determined by the contracting officer to be
acceptable. A copy of the waiver approval shall be maintained at the respective
life support area.

 

Contractors shall incorporate checks of life support areas to ensure compliance
with the requirements of this Trafficking in Persons Prohibition into their
Quality Control program, which will be reviewed within the Government’s Quality
Assurance process.

 

Contractors shall comply with international laws regarding transit/exit/entry
procedures, and the requirements for work visas. Contractors shall follow all
Host Country entry and exit requirements.

 

3.3 Contractors have an affirmative duty to advise the Contracting Officer if
they learn of their employees violating the human trafficking and inhumane
living conditions provisions contained herein. Contractors are advised that
Contracting Officers and/or their representatives will conduct random checks to
ensure Contractors and Subcontractors at all tiers are adhering to the law on
human trafficking, humane living conditions and withholding of passports.

 

The Contractor agrees to incorporate the substance of this clause, including
this paragraph, in all subcontracts under his contract.

 

4.0 TO REPORT A KIDNAPPING

 

4.1 Contract manager will notify the JCCI/A Duty Officer at phone number
914-822-1419 when an employee kidnapping occurs.

 

4.2 Report the following information:

 

Person Reporting:

·                  Name

·                  Phone

·                  E-mail

 

Individual Kidnapped:

·                  Name

·                  Age

·                  Nationality and country of residence

·                  When did the incident occur?

·                  Where did it happen?

·                  How was the person kidnapped?

 

2

--------------------------------------------------------------------------------


 

5.0 FITNESS FOR DUTY AND LIMITS OF MEDICAL/DENTAL CARE IN IRAQ AND AFGANISTAN

 

5.1 The Contractor shall perform the requirements of this contract
notwithstanding the fitness for duty of deployed employees, the provisions for
care offered under this section, and redeployment of individuals determined to
be unfit. The Contractor bears the responsibility for ensuring all employees are
aware of the conditions and medical treatment available at the place of
performance. The Contractor shall include this information and requirement in
all subcontracts with performance in the theater of operations.

 

5.2 The Contractor shall not deploy an individual with any of the following
conditions unless approved by the appropriate USCENTCOM Service Component (i.e.
ARCENT, CENTAF, etc.) Surgeon: Conditions which prevent the wear of personal
protective equipment, including protective mask, ballistic helmet, body armor,
and chemical/biological protective garments; conditions which prohibit required
theater immunizations or medications; conditions or current medical treatment or
medications that contraindicate or preclude the use of chemical and biological
protectives and antidotes; diabetes mellitus, Type I or II, on pharmacological
therapy; symptomatic coronary artery disease, or with myocardial infarction
within one year prior to deployment, or within six months of coronary artery
bypass graft, coronary artery angioplasty, or stenting; morbid obesity (BMI >/=
40); dysrhythmias or arrhythmias, either symptomatic or requiring medical or
electrophysiologic control; uncontrolled hypertension, current heart failure, or
automatic implantable defibrillator; therapeutic anticoagulation; malignancy,
newly diagnosed or under current treatment, or recently diagnosed/treated and
requiring frequent subspecialist surveillance, examination, and/or laboratory
testing; dental or oral conditions requiring or likely to require urgent dental
care within six months’ time, active orthodontic care, conditions requiring
prosthodontic care, conditions with immediate restorative dentistry needs,
conditions with a current requirement for oral-maxillofacial surgery; new onset
(< 1 year) seizure disorder, or seizure within one year prior to deployment;
history of heat stroke; Meniere’s Disease or other vertiginous/motion sickness
disorder, unless well controlled on medications available in theater; recurrent
syncope, ataxias, new diagnosis (< 1year) of mood disorder, thought disorder,
anxiety, somotoform, or dissociative disorder, or personality disorder with mood
or thought manifestations; unrepaired hernia; tracheostomy or aphonia;
renalithiasis, current; active tuberculosis; pregnancy; unclosed surgical
defect, such as external fixeter placement; requirement for medical devices
using AC power; HIV antibody positivity; psychotic and bipolar disorders.
(Reference: Mod 8 to USCENTCOM Individual Protection and Individual/Unit
Deployment Policy, PPG-Tab A: Amplification of the Minimal Standards of Fitness
for Deployment to the CENTCOM AOR).

 

3

--------------------------------------------------------------------------------


 

5.3 IAW military directives (DoDI 3020.41, DoDI 6000.11, CFC FRAGO 09-1038, DoD
PGI 225.74), resuscitative care, stabilization, hospitalization at Level III
(emergency) military treatment facilities and assistance with patient movement
in emergencies where loss of life, limb or eyesight could occur will be
provided. Hospitalization will be limited to emergency stabilization and
short-term medical treatment with an emphasis on return to duty or placement in
the patient movement system. Subject to availability at the time of need, a
medical treatment facility may provide reimbursable treatment for emergency
medical or dental care such as broken bones, lacerations, broken teeth or lost
fillings.

 

5.4 Routine and primary medical care is not authorized. Pharmaceutical services
are not authorized for routine or known prescription drug needs of the
individual. Routine dental care, examinations and cleanings are not authorized.

 

5.5 Notwithstanding any other provision of the contract, the Contractor shall be
liable for any and all medically-related services or transportation rendered.
IAW OUSD(C) Memorandum dated 4 January 2007, the following reimbursement rates
will be charged for services at all DoD deployed medical facilities. These rates
are in effect until changed by DoD direction.

·                  Inpatient daily rate: $1,918.00. Date of discharge is not
billed unless the patient is admitted to the hospital and discharged the same
day.

·                  Outpatient visit rate: $184.00. This includes diagnostic
imaging, laboratory/pathology, and pharmacy provided at the medical facility.

 

6.0 QUARTERLY CONTRACTOR CENSUS REPORTING

 

6.1 The prime Contractor will report upon contract award and then quarterly
thereafter, not later than 1 January, 1 April, 1 July and 1 October, to
JCCI.J2J5J7@pco-iraq.net for Iraq and to BGRMPARC-A@swa.army.mil for Afghanistan
the following information for the prime contract and all subcontracts under this
contract:

·                  The total number of contract employees performing on the
contract who receive any support benefits, including but not limited to
billeting, food, use of exchanges, laundry by host nation, US Nationals, and
Third Country Nationals;

·                  The total number of prime contract employees performing on
the contract by host nation, US Nationals, and Third Country Nationals;

·                  The total number of Subcontractor employees performing on the
contract by Subcontractor, host nation, US Nationals, and Third Country
Nationals;

·                  The company names and contact information of its
Subcontractors at all tiers; and

·                  The name of all company POCs who are responsible for entering
and updating employee data in the Synchronized Predeployment & Operational
Tracker (SPOT) IAW DFAR 252.225-7040 DoD class deviation 2007-

 

7.0 IRAQ SOCIOECONOMIC PROGRAM

 

7.1 The Contractor shall maximize the employment, training, and transfer of
knowledge, skills and abilities to the Iraqi workforce. The Contractor shall
maximize utilization of Iraqi

 

4

--------------------------------------------------------------------------------


 

Subcontractors and businesses. The Contractor shall maximize utilization of
material of Iraqi manufacture.

 

7.2 Iraqi First Program Definitions:

·                  Employment means the total number of Iraqi citizens proposed
for the contract effort, and the total number of Iraqi citizens proposed for the
contract effort by each Subcontractor, to be directly employed, full or part
time, during the life of the contract.

·                  An “Iraqi” company (or subsidiary company) has a principal
place of business located within Iraq and the majority shareholder is an Iraqi
citizen.

·                  An Iraqi citizen or employee is an individual whose ordinary
residence is in Iraq and holds an Iraq-issued passport or Iraq residency papers.

·                  Materiel of Iraqi manufacture includes all items where
significant value is added, or a change of form, fit, and function, leading to
the final form of the procured end item takes place, within the country of Iraq.

·                  The Contractor’s efforts to encourage the Iraqi First program
will be considered by the Government in performance evaluations.

 

5

--------------------------------------------------------------------------------